 

Exhibit 10.5
Execution Version
 
CREDIT AGREEMENT
 
DATED AS OF MARCH 7, 2011
BY AND AMONG
 
WELLS OPERATING PARTNERSHIP II, L.P.,
AS BORROWER,
 
J.P. MORGAN SECURITIES INC.,
as LEAD ARRANGER SOLE BOOKRUNNER,
 
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
 
AND
 
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5,
AS LENDERS
 
 
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
Page
 
 
ARTICLE I.    Definitions    -                                - 1 -
Section 1.1    Definitions    - 1 -
Section 1.2    General; References to Times                    - 27 -
Section 1.3    Accounting Terms; GAAP                    - 28 -
ARTICLE II.    Credit Facility                                - 28 -
Section 2.1    The Loans                                - 28 -
Section 2.2    [Reserved.]                            - 28 -
Section 2.3    [Reserved.]                            - 28 -
Section 2.4    Rates and Payment of Interest on Loans                - 28 -
Section 2.5    Number of Interest Periods                    - 29 -
Section 2.6    Repayment of Loans                        - 29 -
Section 2.7    Prepayments                            - 29 -
Section 2.8    Continuation                            - 30 -
Section 2.9    Conversion                            - 31 -
Section 2.10    Notes                                - 31 -
Section 2.11    [Reserved]                                - 32 -
Section 2.12    [Reserved]                                - 32 -
Section 2.13    Amount Limitations                        - 32 -
Section 2.14    Advances by Agent                        - 32 -
ARTICLE III.    Payments, Fees and Other General Provisions                - 32
-
Section 3.1    Payments                                - 32 -
Section 3.2    Pro Rata Treatment                        - 33 -
Section 3.3    Sharing of Payments, Etc                        - 33 -
Section 3.4    Several Obligations                        - 34 -
Section 3.5    Minimum Amounts                        - 34 -
Section 3.6    Fees                                - 34 -
Section 3.7    Computations                            - 35 -
Section 3.8    Usury                                - 35 -
 
 
i

--------------------------------------------------------------------------------

 

Table of Contents
(continued)
 
Page
Section 3.9    Agreement Regarding Interest and Charges            - 35 -
Section 3.10    Statements of Account                        - 36 -
Section 3.11    Defaulting Lenders                        - 36 -
Section 3.12    Taxes                                - 36 -
ARTICLE IV.    Yield Protection, Etc.                            - 37 -
Section 4.1    Additional Costs; Capital Adequacy                - 37 -
Section 4.2    Suspension of LIBOR Rate Loans                - 38 -
Section 4.3    Illegality                                - 39 -
Section 4.4    Compensation                            - 39 -
Section 4.5    Affected Lenders                            - 40 -
Section 4.6    Treatment of Affected Loans                    - 40 -
Section 4.7    Change of Lending Office                    - 41 -
Section 4.8    Assumptions Concerning Funding of LIBOR Rate Loans    - 41 -
ARTICLE V.    Conditions Precedent                            - 41 -
Section 5.1    Conditions Precedent                        - 41 -
Section 5.2    [Reserved]                                - 44 -
Section 5.3    Conditions as Covenants                        - 44 -
ARTICLE VI.    Representations and Warranties                        - 45 -
Section 6.1    Representations and Warranties                    - 45 -
Section 6.2    Survival of Representations and Warranties, Etc            - 54 -
ARTICLE VII.    Affirmative Covenants                            - 55 -
Section 7.1    Preservation of Existence and Similar Matters            - 55 -
Section 7.2    Compliance with Applicable Law and Contracts            - 55 -
Section 7.3    Maintenance of Property                        - 55 -
Section 7.4    Conduct of Business                        - 56 -
Section 7.5    Insurance                                - 56 -
Section 7.6    Payment of Taxes and Claims                    - 56 -
Section 7.7    Visits and Inspections                        - 57 -
Section 7.8    Use of Proceeds                            - 57 -
Section 7.9    Environmental Matters                        - 57 -
 
ii

--------------------------------------------------------------------------------

 

Table of Contents
(continued)
 
Page
Section 7.10    Books and Records                        - 58 -
Section 7.11    Further Assurances                        - 58 -
Section 7.12    Guarantors                                - 58 -
Section 7.13    REIT Status                            - 59 -
Section 7.14    Distribution of Income to the Borrower                - 59 -
Section 7.15    Reporting Company                        - 60 -
Section 7.16    Maintenance of Rating                        - 60 -
ARTICLE VIII.    Information                                - 60 -
Section 8.1    Quarterly Financial Statements                    - 60 -
Section 8.2    Year-End Statements                        - 61 -
Section 8.3    Compliance Certificate                        - 61 -
Section 8.4    Other Information                            - 62 -
Section 8.5    Additions and Substitutions to and Removals From Unencumbered
Assets                                - 64 -
ARTICLE IX.    Negative Covenants                            - 67 -
Section 9.1    Financial Covenants                        - 67 -
Section 9.2    Indebtedness                            - 67 -
Section 9.3    Certain Permitted Investments of Obligors, etc            - 68 -
Section 9.4    Investments Generally                        - 69 -
Section 9.5    Liens; Negative Pledges; Other Matters                - 69 -
Section 9.6    Restricted Payments; Stock Repurchases                - 70 -
Section 9.7    Merger, Consolidation, Sales of Assets and Other Arrangements- 71
-
Section 9.8    Fiscal Year                                - 72 -
Section 9.9    Modifications to Certain Agreements                - 72 -
Section 9.10    Transactions with Affiliates                    - 72 -
Section 9.11    ERISA Exemptions                        - 72 -
Section 9.12    Restriction on Prepayment of Indebtedness            - 73 -
Section 9.13    Modifications to Governing Documents                - 73 -
Section 9.14    Occupancy of Unencumbered Assets                - 73 -
 
 
iii

--------------------------------------------------------------------------------

 

Table of Contents
(continued)
 
Page
ARTICLE X.    Default                                    - 74 -
Section 10.1    Events of Default                            - 74 -
Section 10.2    Remedies Upon Event of Default                    - 77 -
Section 10.3    Allocation of Proceeds                        - 78 -
Section 10.4    [Reserved]                                - 79 -
Section 10.5    Performance by Agent                        - 79 -
Section 10.6    Rights Cumulative                        - 79 -
ARTICLE XI.    The Agent                                    - 79 -
Section 11.1    Authorization and Action                        - 79 -
Section 11.2    Agent's Reliance, Etc                        - 80 -
Section 11.3    Notice of Defaults                            - 81 -
Section 11.4    JPMorgan Chase Bank, N.A                    - 81 -
Section 11.5    Approvals of Lenders                        - 81 -
Section 11.6    Lender Credit Decision, Etc                    - 82 -
Section 11.7    Indemnification of Agent                        - 82 -
Section 11.8    Successor Agent                            - 83 -
Section 11.9    Titled Agents                            - 84 -
Section 11.10    Other Loans by Lenders to Obligors                - 84 -
ARTICLE XII.    Miscellaneous                                - 84 -
Section 12.1    Notices                                - 84 -
Section 12.2    Expenses                                - 86 -
Section 12.3    Setoff                                - 86 -
Section 12.4    Governing Law; Litigation; Jurisdiction; Other Matters; Waivers-
87 -
Section 12.5    Successors and Assigns                        - 88 -
Section 12.6    Amendments                            - 90 -
Section 12.7    Nonliability of Agent and Lenders                - 91 -
Section 12.8    Confidentiality                            - 91 -
Section 12.9    Indemnification                            - 92 -
Section 12.10    Termination; Survival                        - 94 -
Section 12.11    Severability of Provisions                        - 94 -
 
iv

--------------------------------------------------------------------------------

 

Table of Contents
(continued)
 
Page
Section 12.12    [Intentionally Omitted]                        - 94 -
Section 12.13    Counterparts                            - 94 -
Section 12.14    Obligations with Respect to Obligors and Subsidiaries        -
95 -
Section 12.15    Limitation of Liability                        - 95 -
Section 12.16    Entire Agreement                            - 95 -
Section 12.17    Construction                            - 95 -
Section 12.18    Time of the Essence                        - 95 -
Section 12.19    Patriot Act                                - 96 -
SCHEDULES AND EXHIBITS
SCHEDULE I        Commitments
SCHEDULE 6.1(b)    Ownership Structure
SCHEDULE 6.1(f)    Properties
SCHEDULE 6.1(g)    Existing Indebtedness
SCHEDULE 6.1(i)    Litigation
SCHEDULE 6.1(k)    Financial Statements
SCHEDULE 6.1(p)    Environmental Matters
SCHEDULE 6.1(y)    List of Unencumbered Assets
SCHEDULE 6.1(ee)    Eminent Domain Proceedings
EXHIBIT A        Form of Assignment and Acceptance Agreement
EXHIBIT B        Form of Contribution Agreement
EXHIBIT C        Form of Guaranty
EXHIBIT D        Form of Joinder Agreement
EXHIBIT E        [Reserved]
EXHIBIT F        Notice of Continuation
 
v
 

--------------------------------------------------------------------------------

 

Table of Contents
(continued)
 
Page
EXHIBIT G        Notice of Conversion
EXHIBIT H        Purchase Agreement
EXHIBIT I        [Reserved]
EXHIBIT J        Form of Bridge Note
EXHIBIT K        Form of Compliance Certificate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
vi
 

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of March 7, 2011 by and among
WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership
(“Borrower”), each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 12.5(d) (collectively, the
“Lenders” and individually a “Lender”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Agent”).
WHEREAS, the Borrower is primarily engaged in the business of purchasing,
developing, owning, operating, leasing and managing office, industrial and
retail properties;
WHEREAS, the Borrower has requested that certain of the Lenders provide an
unsecured term loan facility to provide solely for Borrower to finance a portion
of the acquisition costs of the Acquired Property, and the Lenders have
indicated their willingness to lend to the Borrower, on the terms and subject to
the conditions set forth herein;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:
ARTICLE I. Definitions
Section 1.1    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Acquired Property” means the Market Square complex located at 701 and 801
Pennsylvania Avenue, NW, Washington, D.C.
“Additional Costs” has the meaning given to that term in Section 4.1.
“Adjusted EBITDA” means as of any date of determination the sum of (a) EBITDA of
the Borrower for the immediately preceding calendar quarter less (b) the Capital
Reserve for such period.
“Adjusted Total Asset Value” means as of any date of determination the sum of
(a) Total Asset Value less (b) the value of assets (determined in a manner
consistent with the definition of Total Asset Value) owned or leased by Excluded
Subsidiaries or Unconsolidated Affiliates and included in Total Asset Value.
“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with such Person. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.
“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Lenders under the terms of this Agreement, and any of its successors.
“Alternate Base Rate” means for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the LIBOR Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day. Any

1

--------------------------------------------------------------------------------

 

change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the LIBOR Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively.
“Anti-Terrorism Laws” has the meaning given to that term in Section 6.1(hh).
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means, for any day with respect to any Base Rate Loans,
1.25% per annum or with respect to any LIBOR Rate Loans, 2.25% per annum, as the
case may be.
 
“Approved Bond Transaction” means those real property projects and any other
real property developments (a) in which the Borrower or any Guarantor acquires
an interest as a lessee in real property subject to a bond transaction
encumbering the property wherein the Borrower or such Guarantor is also the
owner of the applicable bonds; (b) pursuant to which rental payments of the
Borrower or applicable Guarantor as lessee ultimately run to the Borrower or
such Guarantor in the form of payments on the applicable bonds and are in an
amount that are equivalent (or nearly so) with the required payments under the
bonds; and (c) which lease (i) has a remaining term of not less than twenty (20)
years or provides a purchase option in favor of the Borrower or the applicable
Guarantor for the underlying land that is exercisable by the Borrower or such
Guarantor at the option of the Borrower or such Guarantor, as appropriate, prior
to or simultaneously with the expiration of the lease and for a de minimus or
nominal purchase price, (ii) under which any required rental payment or other
payment due under such lease from the Borrower or the applicable Guarantor to
the lessor have been assigned to secure the bonds held by the Borrower or the
applicable Guarantor and no payment default has occurred and no other default
has occurred which would permit the termination of the lease, (iii) where no
party to such lease is the subject of a Bankruptcy Event, (iv) contains
customary provisions either (A) protective of any lender to the lessee or (B)
whereby the lessor expressly agrees upon request to subordinate the lessor's fee
interest to the rights and remedies of such a lender, (v) where the Borrower's
or the applicable Guarantor's interest in the real property or the lease is not
subject to (A) any Lien other than Permitted Liens of the types described in
clauses (a), (c) and (d) of the definition of Permitted Liens and the
instruments securing the bonds held by the Borrower or the applicable Guarantor,
and (vi) such lease and bond documents permits reasonable transferability
thereof (including the right to sublease to occupancy tenants), in each case,
documented and structured in a manner satisfactory to the Agent in its
reasonable discretion.
“Asset Sale” means any Disposition of (a) Property by the REIT Guarantor, the
Borrower or any of its Subsidiaries or Unconsolidated Affiliates that yields
gross proceeds to the REIT Guarantor, the Borrower or any Wholly Owned
Subsidiary in excess of $25,000,000 or (b) any Equity Interest of any Subsidiary
or any Unconsolidated Affiliate of the Borrower or a series of related
Dispositions of Equity Interests of any Subsidiary or any Unconsolidated
Affiliate of the Borrower that yields gross proceeds to the Borrower or any
Wholly Owned Subsidiary in excess of $25,000,000.
“Assignee” has the meaning given to that term in Section 12.5(d).
“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.
“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following:

2

--------------------------------------------------------------------------------

 

(a) the entry of a decree or order for relief by a court or governmental agency
in an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or the appointment by a court or
governmental agency of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its property or the ordering of the winding up or liquidation of its affairs by
a court or governmental agency; or (b) the commencement against such Person of
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or of any case, proceeding or other action for
the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its property or for the winding up or liquidation of its affairs, and such
involuntary case or other case, proceeding or other action shall remain
undismissed for a period of ninety (90) consecutive days, or the repossession or
seizure by a creditor of such Person of a substantial part of its property; or
(c) such Person shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or the taking possession by a receiver,
liquidator, assignee, creditor in possession, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its property
or make any general assignment for the benefit of creditors; or (d) such Person
shall admit in writing its inability to pay its debts generally as they become
due.
“Base Rate Loan” means a Loan bearing interest at a rate based on the Alternate
Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Bridge Note(s)” has the meaning given to that term in Section 2.10(a).
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Rate Loan, any such day that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $1.00 per square foot per annum for all office Properties,
$0.50 per square foot per annum for all industrial Properties and $0.15 per
square foot per annum for all other Properties multiplied by (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in the determination of Capital Reserves. If the term Capital Reserves
is used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Borrower,
Guarantors and their Subsidiaries and a proportionate share of all Properties of
all Unconsolidated Affiliates.
“Capitalization Rate” means 9.00%.
“Capitalized Lease Obligations” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation

3

--------------------------------------------------------------------------------

 

is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000 and which bank or its holding company at the time of the
acquisition thereof has a short‑term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at the
time of the acquisition thereof at least A‑2 or the equivalent thereof by S&P or
at least P-2 or the equivalent thereof by Moody's, in each case with maturities
of not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have at
the time of the acquisition thereof net assets of at least $500,000,000 and at
least 85% of whose assets consist of securities and other obligations of the
type described in clauses (a) through (d) above.
“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of the Borrower or any of its
Subsidiaries. “Casualty Event shall include but not be limited to any taking of
all or any party of any Property of any Person or any part thereof, in or by
condemnation or other eminent domain proceeding pursuant to any Applicable Law,
or by reason of the temporary requisition of the use or occupancy of all or any
party of any Property of any Person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.
“Change of Control” means the occurrence of any of the following:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-three percent (33%) of the total voting power of
the then outstanding voting stock of the REIT Guarantor;
 
(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) acquires, directly or indirectly, by contract or otherwise,
the power to exercise control over the Equity Interests of the REIT Guarantor
representing more than thirty-three percent (33%) of the total voting power
represented by the issued and outstanding Equity Interests of the REIT
Guarantor;
 
(c) during any period of 12 consecutive months, a majority of the Board of
Trustees or Directors of the REIT Guarantor consists of individuals who were not
either (i) trustees or directors of the REIT Guarantor as of the corresponding
date of the previous year, (ii) selected or nominated to become trustees or
directors by the Board of Trustees or Directors of the REIT Guarantor of which a
majority consisted of individuals described in clause (b)(i) above, or (iii)
selected or nominated to become trustees or directors by the Board of Trustees
or Directors of the REIT Guarantor of which a majority consisted of individuals

4

--------------------------------------------------------------------------------

 

described in clause (b)(i) above and individuals described in clause (b)(ii),
above;
 
(d) the REIT Guarantor shall fail to be the sole general partner of the Borrower
or shall fail to own, directly or indirectly, free of any liens, encumbrances or
adverse claims, at least sixty-six and two-thirds percent (66-2/3%) of the
voting Equity Interests of the Borrower; or
 
(e) Borrower or the REIT Guarantor fails to own, directly or indirectly, free of
any liens, encumbrances or adverse claims, at least seventy-five percent (75%)
of the Equity Interests of each Guarantor (other than the REIT Guarantor),
control all major decisions of such Guarantor (including, without limitation,
decisions to sell or encumber property) and otherwise possess the ordinary
voting power to elect a majority of the board of directors, or other persons
performing similar functions, of each such Guarantor; provided that the Borrower
or the REIT Guarantor must directly or indirectly own, free of any liens,
encumbrances or adverse claims, one hundred percent (100%) of each Guarantor
that owns any Unencumbered Asset.
 
“Commitment” means, as to each Lender, such Lender's obligation to make Loans
pursuant to Section 2.1 at the Effective Date, in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I hereto as such
Lender's “Commitment Amount” or as set forth in the applicable Assignment and
Acceptance Agreement, as the same may be reduced from time to time pursuant to
Section 2.11 or as appropriate to reflect any assignments to or by such Lender
effected in accordance with Section 12.5. The aggregate Commitments of the
Lenders at the Effective Date is $300,000,000.
“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender's Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided that in the case of
Section 3.11 when a Defaulting Lender shall exist, “Commitment Percentage” shall
mean the percentage of (a) the amount of such Lender's Commitment to (b) the
aggregate amount of the Commitments of all Lenders hereunder (in each case,
disregarding any Defaulting Lender's Commitment). If at the time of
determination, the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction, giving
effect to any Lender's status as a Defaulting Lender at the time of
determination.
“Compliance Certificate” has the meaning given to that term in Section 8.3.
“Construction Budget” means, in the aggregate, the fully budgeted total cost to
develop the property under construction, including the acquisition cost of land
as reasonably determined by Borrower in good faith.
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Properties that are under development or are
scheduled to commence development within twelve (12) months of any date of
determination.
“Contingent Liabilities” as to any Person, but without duplication of any amount
included or includable in items (a) through (h), (j) and (k) of Indebtedness, as
applied to any obligation, means and includes liabilities or obligations with
respect to: (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation; (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation, whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase

5

--------------------------------------------------------------------------------

 

or sale of services primarily for the purpose of enabling the obligor with
respect to such obligation to make any payment (or payment of damages in the
event of nonperformance) of or on account of any part or all of such obligation,
or to assure the owner of such obligation against loss, (iii) the supplying of
funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person's obligation under a guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation; (c) all obligations, contingent or otherwise, of such
Person under any synthetic lease, tax retention operating lease, or similar off
balance sheet financing arrangement; (d) all obligations of such Person with
respect to any take-out commitment or forward equity commitment; (e) purchase
obligations net of asset value; and (f) all obligations under performance and/or
completion guaranties (or other agreements the practical effect of which is to
assure performance or completion of such obligations) as and to the extent such
obligations are required to be included as liabilities on the balance sheet of
such Person in accordance with GAAP.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Rate Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
“Contribution Agreement” means the Contribution Agreement of even date herewith
in substantially the form of Exhibit B to be executed by the Borrower and the
Guarantors.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.
“Debt Issuance” means the incurrence by the REIT Guarantor, the Borrower or any
of its Subsidiaries or Unconsolidated Affiliates of any Indebtedness after the
Effective Date, other than (w) the Loan, (x) Indebtedness of the Borrower or any
Subsidiary of the Borrower or any Unconsolidated Affiliate in respect of money
borrowed from the Borrower or any Wholly Owned Subsidiary, (y) any borrowing
under the Revolving Credit Facility, and (z) Indebtedness existing on the
Effective Date and any modifications, extensions, renewals, replacements or
refinancings thereof that do not increase the outstanding principal amount
thereof unless (i) such excess is applied to customary fees, commissions, costs
and other expenses incurred in connection therewith or to fund reserves required
in connection therewith, or (ii) the portion of such excess received by the REIT
Guarantor, the Borrower or any Wholly Owned Subsidiary is applied to make a
mandatory prepayment in accordance with Section 2.7(b)(iii) below.
“Debt to Total Asset Value Ratio” means the ratio (expressed as a percentage) of
(a) the sum of the Borrower's, the Guarantors' and their respective
Subsidiaries' Indebtedness to (b) Total Asset Value.
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means any Lender, as determined by the Agent, that has (a)
failed to fund any portion of its Loans within three (3) Business Days of the
date required to be funded by it hereunder, (b) notified the Borrower, the Agent
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, or (d) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation

6

--------------------------------------------------------------------------------

 

of its business or custodian, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; unless in the case of (i) or (ii) the bankruptcy court or such
receiver, conservator, trustee, administrator, assignee or other Person or
custodian confirms or affirms that such Lender will continue to comply with its
funding obligations under this Agreement; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or parent company thereof by a Governmental Authority or
agency thereof.
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Agent or any Lender).
“Development Property” means a Property currently under development for use as
an office or industrial building that has not become a Stabilized Property, or
on which the improvements (other than tenant improvements on unoccupied space)
related to the development have not been completed, provided that such a
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least twelve (12) months shall cease to constitute a
Development Property notwithstanding the fact that such Property has not become
a Stabilized Property.
“Disposition” with respect to any Property, any sale, lease, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof.
“Dividend Reinvestment Proceeds” means, as of any date of determination and for
any given period, an amount equal to all dividends or other distributions paid
by the REIT Guarantor during such period, directly or indirectly, on account of
any shares of any equity interest of the REIT Guarantor which any holder(s) of
such equity interest direct to be used, concurrently with the making of such
dividend or distribution, for the purpose of purchasing for the account of such
holder(s) additional equity interests in the REIT

7

--------------------------------------------------------------------------------

 

Guarantor or any of its Subsidiaries.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP, exclusive of the following (but only
to the extent included in the determination of such net income (loss)): (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; and (iv) non-cash impairment charges and extraordinary or non-recurring
gains and losses (including, for the avoidance of doubt, all gains on retirement
of any debt); plus (b) such Person's pro rata share of EBITDA of its
Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
all intangibles, without duplication, pursuant to FAS 141.
“Effective Date” means the date on which the conditions set forth in Section 5.1
are satisfied (or waived) and the Loan is made.
“Eligible Assignee” means any Person who is: (i) currently a Lender or an
Affiliate of a current Lender; (ii) a commercial bank, trust company, insurance
company, investment bank or pension fund organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$5,000,000,000; (iii) a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
a tangible net worth of at least $500,000,000; or (iv) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.
“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of forty (40) years or more from the Effective Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by institutional mortgagees making a
commercial loan secured by the interest of the holder of the leasehold estate
demised pursuant to a ground lease.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean‑up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit

8

--------------------------------------------------------------------------------

 

interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
“Equity Percentage” means the aggregate ownership percentage of the Borrower,
the other Obligors or their respective Subsidiaries in each Unconsolidated
Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder in effect from time to time.
“ERISA Group” means the Borrower, the other Obligors, any Subsidiary of the
Borrower or any of the other Obligors and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, the other Obligors or any of
their respective Subsidiaries, are treated as a single employer under
Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Subsidiary” means (x) any Subsidiary of the Borrower or the REIT
Guarantor (a) holding title to assets which are or are to become collateral for
any Secured Debt of such Subsidiary; (b) which is prohibited from guarantying
the Indebtedness of any other Person pursuant to (i) any document, instrument or
agreement evidencing such Secured Debt or (ii) a provision of such Subsidiary's
organizational documents which provision was included in such Subsidiary's
organizational documents as a condition to the extension of such Secured Debt;
and (c) the liabilities for which none of the Guarantors (other than the REIT
Guarantor), any of their respective Subsidiaries (other than another Excluded
Subsidiary) or any other Obligor (other than the Borrower and REIT Guarantor)
has any Contingent Liability or is otherwise liable with respect to any of the
Indebtedness of such Subsidiary, except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, and other similar exceptions
from non recourse liability or (y) any Subsidiary which is not a Wholly Owned
Subsidiary and with respect to which the REIT Guarantor or the Borrower, as
applicable, does not have sufficient voting power (and is unable, after good
faith efforts to do so, to cause any necessary non-affiliated equity holders to
agree) to cause such entity to become a “Guarantor” or, notwithstanding such
voting power, the interests of such non-affiliated holders has material economic
value in the reasonable judgment of the Borrower that would be impaired by such
Subsidiary becoming a “Guarantor”
“Executive Order” has the meaning given to that term in Section 6.1(hh).
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions, and (b) with respect to any other
property, the price which could be negotiated in an arm's-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

9

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate quoted to the Agent by federal funds dealers selected by the Agent on such
day on such transaction as determined by the Agent.
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower to the Agent or any Lender hereunder
or under any other Loan Document.
“Fixed Charge Coverage Ratio” means the ratio of (a) Adjusted EBITDA to
(b) Fixed Charges for the period used to calculate EBITDA.
“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower, the Guarantor and their respective Subsidiaries determined on a
consolidated basis for such period, plus (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, the Guarantors and
their respective Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Dividends paid during such period. Such Person's Equity
Percentage in the Fixed Charges of its Unconsolidated Affiliates shall be
included in the determination of Fixed Charges.
“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring,
mark-to-market adjustments on interest rate swaps, and sales of property during
such period, plus (c) depreciation with respect to such Person's real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, all after adjustment for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated entities will be
calculated to reflect funds from operations on the same basis.
“GAAP” means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the Effective Date.
“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.
“Gross Cash Proceeds” means, with respect to any Equity Issuance by any Person,
the aggregate

10

--------------------------------------------------------------------------------

 

amount of all cash and the Fair Market Value of all other property (other than
securities of such Person being converted or exchanged in connection with such
Equity Issuance) received by such Person in respect of such Equity Issuance.
“Guarantors” means, individually and collectively, as the context shall require,
the REIT Guarantor and all other Material Subsidiaries (other than Excluded
Subsidiaries) and any other Person that is now or hereafter a party to the
Guaranty as a “Guarantor”.
“Guaranties” (whether one or more) means the Guaranty substantially in the form
of Exhibit C executed by the Guarantors as of the Effective Date and delivered
to the Agent in accordance with this Agreement.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “contaminant”, “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutant”, “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; and (f) any other chemicals,
materials or substances regulated pursuant to any Environmental Law.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than accounts payable incurred in the
ordinary course of business which are not more than sixty (60) days past due);
(b) all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations of such Person, but excluding those Capitalized Lease
Obligations relating to Approved Bond Transactions; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock) at the option of such
Person); (h) net obligations under any Derivatives Contract not entered into as
a hedge against existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof; (i) all Contingent Liabilities of such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such claim); (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or

11

--------------------------------------------------------------------------------

 

other payment obligation; and (k) such Person's pro rata share of the
Indebtedness of any Unconsolidated Affiliate of such Person. Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venturer to the extent of such
Person's pro rata share of the ownership of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person's pro rata portion of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person). All Loans shall constitute Indebtedness of the
Borrower.
“Intellectual Property” has the meaning given to that term in Section 6.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower, the Guarantors and their respective
Subsidiaries, including capitalized interest not funded under a construction
loan interest reserve account plus recurring fees such as recurring issuer,
trustee and credit enhancement fees in connection with tax-exempt financings,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower's, the Guarantors' and their respective Subsidiaries' Equity
Percentage of Interest Expense of their Unconsolidated Affiliates for such
period.
“Interest Period” means with respect to any LIBOR Rate Loan, each period
commencing on the date such LIBOR Rate Loan is made or the day following the
last day of the next preceding Interest Period for such Loan and ending one (1)
month, two (2) months or three (3) months thereafter, as the Borrower may select
at the time of the making of the Loan or in a Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. Notwithstanding the foregoing: (i) no Interest Period
for a LIBOR Rate Loan shall end after the Termination Date; and (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the next succeeding Business Day (or, if such next succeeding
Business Day falls in the next succeeding calendar month, on the next preceding
Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person; (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person; (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person; (d)
the purchase or other acquisition of Cash Equivalents or (e) the acquisition in
the ordinary course of business of any interests in real property or any other
investment. Any binding commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in the Loan
Documents, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Joinder Agreement” means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section 7.12
by any additional Guarantor, substantially in the form of Exhibit D.
“JPMCB” means JPMorgan Chase Bank, N.A., together with its successors and
assigns.

12

--------------------------------------------------------------------------------

 

“Lender” means each financial institution from time to time party hereto,
together with its respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto (or, if not set forth
thereon, as specified in its Administrative Questionnaire provided to the Agent)
or in the applicable Assignment and Acceptance Agreement, or such other office
of such Lender as such Lender may notify the Agent in writing from time to time.
“LIBOR Base Rate” means, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum appearing on Reuters BBA Libor Rates Page 3750 (or
on any successor or substitute page of such page) providing rate quotations
comparable to those currently provided on such page of such page, as determined
by the Agent from time to time for purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBOR Base Rate” with respect
to such LIBOR Rate Loan for such Interest Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period.
“LIBOR Rate” means, with respect to any LIBOR Rate Loan for any Interest Period
therefore, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBOR Base Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“LIBOR Rate Loans” means Loans bearing interest at a rate based on the LIBOR
Base Rate or LIBOR Rate, as applicable.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.
“Loan” or “Loans” means the loan made by the Lenders to the Borrower pursuant to
Section 2.1(a).
“Loan Document” means this Agreement, each Note, the Guaranty, the Contribution
Agreement, each Joinder Agreement, and each other document or instrument now or
hereafter executed and delivered by an Obligor in connection with, pursuant to
or relating to this Agreement.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or

13

--------------------------------------------------------------------------------

 

is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for common
stock or other equivalent common Equity Interests), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for common
stock or other equivalent common Equity Interests); in each case, on or prior to
the Termination Date. Stock in the REIT Guarantor shall not be deemed
Mandatorily Redeemable Stock solely due to the Share Redemption Program,
provided that (x) no Default or Event of Default exists or would arise from any
redemption pursuant to the Share Redemption Program and (y) the aggregate amount
of redemptions pursuant to the Share Redemption Program in any calendar year
shall not exceed the amount permitted under the Share Redemption Program as of
the date of this Agreement.
“Material Adverse Effect” means a material adverse change in or effect on
(a) the business, assets, financial condition, liabilities (actual or
contingent), or results of operations or prospects of the Borrower and its
Subsidiaries or any other Obligor and its Subsidiaries each taken as a whole,
(b) the Acquired Property, (c) the ability of an Obligor to perform its
obligations under the Loan Documents to which it is a party, (d) the validity or
enforceability of such Loan Documents, or (e) the rights and remedies of the
Lenders and the Agent under the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Obligor or
any of their respective Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Material Subsidiary” means any Subsidiary of the Borrower or the REIT Guarantor
which either (a) has assets which constitute more than five percent (5%) of
Adjusted Total Asset Value at the end of the most recent calendar quarter of the
Borrower, or (b) owns (or is the lessee under an Eligible Ground Lease of) an
Unencumbered Asset included in determining the Unencumbered Assets Value.
“Minimum Unencumbered Asset Certificate” has the meaning set forth in
Section 8.5(c).
“Minimum Unencumbered Asset Requirements” has the meaning set forth in
Section 8.5(c).
“Moody's” means Moody's Investors Service, Inc. and its successors.
“Mortgage Receivable” means mortgage and notes receivable and other promissory
notes, including interest payments thereunder, of the Borrower or any Subsidiary
in a Person (other than the REIT Guarantor or its Subsidiaries).
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person; provided, however, that an agreement that conditions a Person's ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person's ability to encumber its assets but that do not generally
prohibit the encumbrance of its

14

--------------------------------------------------------------------------------

 

assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge.
“Net Cash Proceeds” means:
(a)    with respect to any Asset Sale (other than any Qualified Equity
Issuance), the cash proceeds received by the REIT Guarantor, the Borrower or any
Wholly Owned Subsidiary (including cash proceeds subsequently received (as and
when received by the REIT Guarantor, the Borrower or such Wholly Owned
Subsidiary) in respect of non-cash consideration initially received) net of (i)
selling expenses (including reasonable brokers' fees or commission, legal,
accounting, and other professional and transactional fees, transfer and similar
taxes and the Borrower's good faith estimate of income taxes actually paid or
payable in connection with such sale, (ii) any reasonably identifiable
liabilities or obligations associated with the Property or assets Disposed of in
such Asset Sale or retained, indemnified or insured by the Borrower or any
Subsidiary after such Asset Sale, including without limitation liabilities
relating to any indemnification obligations associated with such Asset Sale, and
(iii) all payments made, and all installment payments required to be made, with
respect to any obligation (x) that is secured by any Property or assets subject
to any Asset Sale (including, in the case of any sale of Equity Interests in any
Subsidiary or Unconsolidated Affiliate, any Property or assets of any Subsidiary
or Unconsolidated Affiliate) in accordance with the terms of any Lien upon such
Property or assets, or (y) that must by its terms, or in order to obtain a
necessary consent to such Asset Sale, or by Applicable Law, be repaid out of the
proceeds from such Asset Sale;
(b)    with respect to any Debt Issuance or any Qualified Equity Issuance, the
cash proceeds thereof received by the REIT Guarantor, the Borrower or any Wholly
Owned Subsidiary net of customary fees, commissions, costs and other expenses
incurred in connection therewith and any reserves required to be established by
the terms thereof; and
(c)    with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received by the REIT Guarantor, the
Borrower or any Wholly Owned Subsidiary in respect thereof, net of all
reasonable costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event and
excluding any such cash insurance proceeds, condemnation awards or other
compensation to the extent required to be paid to the holder of any Indebtedness
secured by the Property lost, damaged, destroyed, condemned or taken in
connection with such Casualty Event, or applied to restoration of such Property,
pursuant to the terms of (i) such Indebtedness, (ii) the lease with any tenant
at such Property, (iii) if such Property is not wholly-owned by Borrower,
pursuant to the joint venture or other agreement with third party or parties
holding the direct or indirect interest in such Property not owned by Borrower
or (iv) Applicable Law;
provided that Net Cash Proceeds shall not include the pro rata portion of cash
proceeds of any Asset Sale, Debt Issuance, Qualified Equity Issuance or Casualty
Event that are attributable to minority interests and that are not available for
distribution to or for the account of the Borrower or a Wholly Owned Subsidiary
as a result thereof.
“Net Dividends” means, for any given period of time for the REIT Guarantor, an
amount equal to (a) one hundred percent (100.0%) of all dividends or other
distributions, direct or indirect, on account of any shares of any Equity
Interest of the REIT Guarantor (except dividends or distributions payable solely
in shares of that class of equity interest to the holders of that class) during
such period, less (b) any amount of such dividends or distributions constituting
Dividend Reinvestment Proceeds.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
an amount equal to the sum of (a)  the gross revenues for such Property for such
fiscal period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in

15

--------------------------------------------------------------------------------

 

satisfaction of tenants' obligations for rent) minus (b) all operating expenses
incurred with respect to such Property for such fiscal period (including an
appropriate accrual for property taxes, insurance and other expenses not paid
quarterly); provided there shall be deducted from such amount the following (to
the extent not duplicative of deductions already taken in the calculation of Net
Operating Income), on a pro rata basis for such period, management expenses
computed at an annual rate equal to the greater of (i) two percent (2.0%) of the
annualized gross revenue of such Property or (ii) the annualized amount of
management fees actually incurred with respect to such Property. The Borrower
may perform the preceding calculation on an aggregate basis for all such
Properties wherever the context would appropriately permit or warrant the use of
an aggregate calculation. For purposes of calculating the NOI of any Property,
if such Property is owned, in whole or in part, by one or more Non-Wholly Owned
Subsidiaries, there shall be deducted from such calculation all NOI not
allocated to Borrower's or REIT Guarantor's interest in such Non-Wholly Owned
Subsidiaries pursuant to any agreement or instrument governing the same.
“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness or (b) if such Person is a
Single Asset Entity, any Indebtedness for borrowed money of such Person.
“Non-Wholly Owned Subsidiary” means any Subsidiary which is not a Wholly Owned
Subsidiary.
“Notes” means the Bridge Notes.
“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrower's request for the
Continuation of a LIBOR Rate Loan.
“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrower's request for the
Conversion of a Loan from one Type to another Type.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Obligors owing to the Agent or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.
“Obligors” means any Person now or hereafter primarily or secondarily obligated
to pay all or any part of the Obligations, including the Borrower and the
Guarantors.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not affiliated with the Borrower
and paying rent (or subject to free rent for periods of ninety (90) days or
less) at rates not materially less than rates generally prevailing at the time
the applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for thirty (30) or
more days to (b) the aggregate net rentable square footage of such Property. For
purposes of the definition

16

--------------------------------------------------------------------------------

 

of “Occupancy Rate”, a tenant shall be deemed to actually occupy a Property
notwithstanding a temporary cessation of operations for renovation, repairs or
other temporary reason, or for the purpose of completing tenant build-out or
that is otherwise scheduled to be open for business within ninety (90) days of
such date.
“Off-Balance Sheet Obligations” means liabilities and obligations of the REIT
Guarantor, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the REIT
Guarantor would be required to disclose in the “Management's Discussion and
Analysis of Financial Condition and Results of Operations” section of the REIT
Guarantor's report on Form 10‑Q or Form 10‑K (or their equivalents) which the
REIT Guarantor is required to file with the Securities and Exchange Commission
(or any Governmental Authority substituted therefor). As used in this
definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management's Discussion and Analysis About Off Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR Parts 228, 229 and 249).
“Participant” has the meaning given to that term in Section 12.5(c).
“Patriot Act” has the meaning given to that term set forth in Section 12.19.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person, (a) liens securing taxes, assessments
and other charges or levies imposed by any governmental authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
environmental laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under the applicable provisions of this Agreement; (b) liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers'
compensation, unemployment insurance or similar applicable laws; (c) liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) liens in favor of the Agent for the benefit of the Lenders; (f)
liens in favor of the Borrower or a Guarantor securing obligations owing by a
Subsidiary to the Borrower or a Guarantor; and (g) liens securing judgments that
do not otherwise give rise to a Default or an Event of Default.
“Person” means an individual, corporation, partnership, limited liability
company, joint stock company, association, trust or unincorporated organization,
joint venture, a government or any agency or political subdivision thereof, or
any other entity of whatever nature.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the sum of (a) two percent (2.0%) per annum plus (b) the sum of
(i) the Alternate Base Rate plus (ii) the relevant Applicable Margin as in
effect from time to time.

17

--------------------------------------------------------------------------------

 

“Potential Unencumbered Asset” has the meaning set forth in Section 8.5(a).
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the REIT Guarantor or any of its Subsidiaries. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the REIT Guarantor or any of
its Subsidiaries; or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time in its Principal
Office. The Prime Rate is not necessarily the best or the lowest rate of
interest offered by the Lender acting as the Agent or any other Lender. Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
“Principal Office” means the office of the Agent located at 270 Park Avenue, New
York, New York, or such other office of the Agent as the Agent may designate
from time to time.
“Prohibited Person” has the meaning given to that term in Section 6.1(hh).
“Property” means any parcel of real property, including the Acquired Property,
together with all improvements thereon, owned or leased pursuant to a ground
lease by the Borrower, any other Obligor, or any of their respective
Subsidiaries or any Unconsolidated Affiliate of the Borrower, any other Obligor,
or any of their respective Subsidiaries and which is located in a State of the
United States of America or the District of Columbia.
“Purchase Agreement” has the meaning given to that term in Section 5.1(a)(xiii).
“Qualified Equity Issuance” means any issuance or sale by any of the REIT
Guarantor, the Borrower, or any Subsidiary or Unconsolidated Affiliate of the
Borrower of any of its Equity Interests, the Net Cash Proceeds of which are
received by or contributed to, in whole or in part, the Borrower or any of its
Subsidiaries, other than (i) an issuance to the Borrower or any Wholly Owned
Subsidiary and (ii) any Dividend Reinvestment Proceeds.
“Rating” means, at any time, the Borrower's corporate credit or issuer rating
issued by Moody's or S&P, then in effect (which may be a private rating).
“Rating Agencies” means, collectively, Moody's and S&P.
“Register” has the meaning given to that term in Section 12.5(e).
“Regulatory Change” means, with respect to any Lender, any change in Applicable
Law effective after the Effective Date (including without limitation, Regulation
D of the Board of Governors of the Federal Reserve System) or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks, including such Lender, of or under any Applicable Law (whether
or not having the force of law and whether or not failure to comply therewith
would be unlawful) by any Governmental Authority

18

--------------------------------------------------------------------------------

 

or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy; provided however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Regulatory Change”, regardless of the date
enacted, adopted or issued.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“REIT Guarantor” means Wells Real Estate Investment Trust II, Inc., a Maryland
corporation.
“Requisite Lenders” means, as of any date, Lenders whose aggregate Commitment
Percentage exceeds fifty percent (50%) (excluding Defaulting Lenders who,
accordingly, are not entitled to vote), or if the Commitments (or any part
thereof) are no longer in effect as a result of the terms of Section 10.2,
Lenders holding greater than fifty percent (50%) of the aggregate outstanding
principal amount of the Loans (excluding Defaulting Lenders who, accordingly,
are not entitled to vote).
“Responsible Officer” means (a) with respect to REIT Guarantor (acting as a
signatory for Borrower), REIT Guarantor's President, chief executive officer,
chief financial officer, chief accounting officer or any other financial officer
who is a vice president or more senior officer, (b) with respect to any other
Obligor, such Obligor's chief executive officer, chief financial officer, or any
other financial officer who is a vice president or more senior officer, and
(c) with respect to any Lender, any officer, partner, managing member or similar
person apparently authorized to execute documents on behalf of such Lender. A
Responsible Officer shall also include any other person or officer specifically
authorized and designated as such by the applicable Person.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, the REIT Guarantor,
any other Obligor or any of their respective Subsidiaries now or hereafter
outstanding, except a dividend payable solely in Equity Interests of identical
class to the holders of that class; (b) any payment on account of any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower, the REIT Guarantor, any other Obligor or any of their
respective Subsidiaries now or hereafter outstanding, except a conversion or
exchange for other Equity Interests of identical class to the holders of that
class; and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Borrower, the REIT Guarantor, any other Obligor or any of their respective
Subsidiaries now or hereafter outstanding.
“Revolving Credit Facility” means the revolving credit facility set forth in
that certain Credit Agreement, dated as of May 7, 2010, among the Borrower, the
Agent, and the other agents and lenders party thereto and the other loan and
collateral documents entered into in connection therewith.
“Secured Debt” means with respect to the Borrower and the other Obligors or any
of their respective Subsidiaries as of any given date, the aggregate principal
amount of all Indebtedness of such Persons on a consolidated basis outstanding
at such date and that is secured in any manner by any Lien (other than
Indebtedness secured in any manner by any Lien on any partnership, membership or
other equity interests unless such Indebtedness is also secured by a Lien on
Property), and in the case of the Obligors, shall include (without duplication),
such Obligor's Equity Percentage of the Secured Debt of its Unconsolidated
Affiliates.
“Secured Debt to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.

19

--------------------------------------------------------------------------------

 

“Secured Recourse Debt to Total Asset Value Ratio” means the ratio (expressed as
a percentage) of Secured Debt (excluding Nonrecourse Indebtedness) to Total
Asset Value.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Shareholder Equity” means an amount equal to shareholders' equity or net worth
of the REIT Guarantor and its Subsidiaries (including, without limitation, the
Excluded Subsidiaries) on a consolidated basis, as determined in accordance with
GAAP.
“Share Redemption Program” means the share redemption program of the REIT
Guarantor filed as Exhibit 4.5 to the REIT Guarantor's Annual Report on
Form 10-K for the year ended December 31, 2009, as such share redemption program
is amended from time to time (with Agent's prior written consent to the extent
required under Section 9.9(b)).
“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person's
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all Contingent Liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“S&P” means Standard & Poor's Rating Services, a division of The McGraw Hill
Companies, Inc. and its successors.
“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least eighty percent (80%) for a period of not less than one (1) full
calendar quarter.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject, with respect to the
LIBOR Rate, for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Any portion of the Loan
consisting of a LIBOR Rate Loan shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the

20

--------------------------------------------------------------------------------

 

occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.
“Tangible Net Worth” means, as of a given date, (a) the Shareholder Equity of
the REIT Guarantor and its Subsidiaries determined on a consolidated basis plus
(b) accumulated depreciation and amortization expense minus (c) the following
(to the extent reflected in determining Shareholder Equity of the REIT Guarantor
and its Subsidiaries): (i) the amount of any write-up in the book value of any
assets contained in any balance sheet resulting from revaluation thereof or any
write‑up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP (except for allocations of property
purchase prices pursuant to FAS 141), all determined on a consolidated basis.
“Taxes” has the meaning given to that term in Section 3.12.
“Termination Date” means September 6, 2011, or if the Commitments are earlier
terminated pursuant to Section 2.11, such earlier termination date.
“Titled Agent” means any entity given the title of “Lead Arranger and Sole
Bookrunner” with respect to this Agreement, together with their respective
successors and permitted assigns.
“Total Asset Value” means as of any date of determination the sum (without
duplication) of all of the following of the Borrower, the Guarantors and their
Subsidiaries on a consolidated basis determined in accordance with GAAP applied
on a consistent basis: (a) cash and Cash Equivalents, plus (b) with respect to
each Property (other than Development Properties) owned for two (2) consecutive
fiscal quarters by the Borrower, a Guarantor or any of their respective
Subsidiaries, the quotient of (i) Net Operating Income less Capital Reserves
attributable to such Property (without regard to its occupancy) for the prior
fiscal quarter of the Borrower most recently ended times four (4), divided by
(ii) the applicable Capitalization Rate, plus (c) the GAAP book value of
Properties acquired during the most recent two (2) fiscal quarters of the
Borrower, plus (d) the GAAP book value for Construction in Process for
Development Properties, plus (e) the GAAP book value of Unimproved Land. The
Borrower's pro rata share of assets held by Unconsolidated Affiliates (excluding
assets of the type described in the immediately preceding clause (a)) will be
included in Total Asset Value calculations consistent with the above described
treatment for wholly owned assets. For purposes of determining Total Asset
Value, Net Operating Income from Properties acquired or disposed of by the
Borrower, any Subsidiary of Borrower or any Unconsolidated Affiliate during the
immediately preceding two (2) fiscal quarters of the Borrower shall be excluded
from clause (b) above.
“Total Commitment” means, as of any date, the sum of the then current
Commitments of the Lenders. As of the Effective Date, the Total Commitment is
$300,000,000.
“Total Indebtedness” means all Indebtedness of the Borrower, the REIT Guarantor
and all of their respective Subsidiaries determined on a consolidated basis and
in the case of the Borrower, shall include (without duplication), the Borrower's
pro rata share of the Indebtedness of its Unconsolidated Affiliates.
“Transactions” means (a) the execution, delivery and performance by the Borrower
and the Guarantors of the Loan Documents to which it is to be a party, the
borrowing of the Loan and the use of the proceeds of the Loan, (b) the
substantially concurrent borrowing of Loans under the Revolving Credit Facility,
and (c) the acquisition of the Acquired Property and the other transactions
contemplated by the Purchase Agreement.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Rate
Loan or Base Rate

21

--------------------------------------------------------------------------------

 

Loan.
“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
“Unencumbered Adjusted NOI” means, for any period, (a) NOI from all Unencumbered
Assets (without regard to the occupancy of an individual Unencumbered Asset, but
subject to the terms of Section 9.14) for the immediately preceding calendar
quarter less (b) Capital Reserves attributable to such Unencumbered Assets for
such period.
“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed and operational principally
as an industrial or office property unless such property is a Development
Property; (b) the Property is owned, or leased under an Eligible Ground Lease or
Approved Bond Transaction, entirely by the Borrower and/or a wholly-owned
Guarantor; (c) neither such Property, nor any interest of the Borrower or any
Guarantor therein, is subject to any Lien (other than those described in clauses
(a), (c) and (d) of the definition of Permitted Liens) or a Negative Pledge;
(d) if such Property is owned or leased by a Guarantor (i) none of the
Borrower's or any other Guarantor's direct or indirect ownership interest in
such Guarantor is subject to any Lien (other than those described in clauses
(a), (c) and (d) of the definition of Permitted Liens) or to a Negative Pledge;
and (ii) the Borrower directly or indirectly through a Subsidiary, has the right
to take the following actions without the need to obtain the consent of any
Person: (x) to sell, transfer or otherwise dispose of such Property and (y) to
create a Lien on such Property as security for Indebtedness of the Borrower or
such Guarantor, as applicable; (e) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such Property; (f) if such Property constitutes a
Development Property and construction of above-ground improvements has
commenced, such construction has not been terminated, suspended, or otherwise
interrupted for more than one hundred twenty (120) consecutive days (unless such
delay is a result of force majeure); (g) such Property is located entirely in a
state within the contiguous 48 states of the continental United States, Hawaii
or the District of Columbia; (h) such Property has been designated as an
“Unencumbered Asset” on Schedule 6.1(y) or in an Unencumbered Asset Certificate
and in either event has not been removed as an Unencumbered Asset pursuant to
Section 8.5(b) and (i) with respect to which Property (x) the Agent shall have
received an officer's certificate from the Borrower certifying that the Property
satisfies all the requirements for an Unencumbered Asset set forth in this
definition, (y) at the time such Property is accepted as an Unencumbered Asset
under this Agreement, the aggregate occupancy level for the preceding calendar
quarter of tenants in possession and paying rent (not more than sixty (60) days
past due) and which are not otherwise in default under their respective leases
was at least eighty percent (80%) of the aggregate rentable area within such
Property and (z) the Weighted Average Duration of all leases for such Property
in effect as of the Effective Date (or such later date on which such Property is
to become an Unencumbered Asset) shall be at least three (3) years. For purposes
of this definition, the “Weighted Average Duration” of any Property shall be
calculated as follows: on any date of determination with respect to such
Property, the number obtained by (i) summing the products obtained by
multiplying (a) the remaining duration at such time of each lease with respect
to such Property by (b) the rentable square footage of the Property subject to
such lease and (ii) dividing such sum by the aggregate rentable square footage
of such Property subject to leases in effect as of such date. Weighted Average
Duration shall be calculated, with respect to any Property, without regard to
any unexercised extension options contained in any lease for such Property.

22

--------------------------------------------------------------------------------

 

“Unencumbered Asset Certificate” has the meaning given to that term in Section
8.3.
“Unencumbered Asset Coverage Ratio” means the ratio of (a) the Unencumbered
Asset Value as of the date of determination to (b) the Unsecured Debt of the
Obligors and their Subsidiaries as of such date of determination.
“Unencumbered Asset Value” means as of any date of determination the sum
(without duplication) of (a) the Unencumbered Adjusted NOI from Properties
included in Unencumbered Assets (excluding NOI attributable to (x) Development
Properties included within Unencumbered Assets and (y) Properties included in
the calculation of book value of Unencumbered Assets in clause (b) of this
definition) for the calendar quarter most recently ended times four (4) divided
by the applicable Capitalization Rate, plus (b) the GAAP book value of all
Unencumbered Assets acquired during the two (2) fiscal quarters of the Borrower
most recently ended, plus (c) the GAAP book value of Construction-In-Process for
Development Properties included within Unencumbered Assets, until the earlier of
(i) the date such Property is no longer a Development Property or (ii) the
second calendar quarter after such Property becomes a Stabilized Property. To
the extent that the aggregate Unencumbered Asset Value attributable to (A)
Properties subject to an Eligible Ground Lease (other than Properties subject to
an Approved Bond Transaction) exceeds ten percent (10%) of the Unencumbered
Asset Value or (B) Development Properties exceeds ten percent (10%) of the
Unencumbered Asset Value, any such excess shall be excluded.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Unencumbered
Adjusted NOI to (b) the Unsecured Interest Expense for the immediately preceding
calendar quarter.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and on which no
development is scheduled to occur within the following twelve (12) months.
“Unsecured Debt” means (a) Indebtedness of the Obligors and their Subsidiaries
on a consolidated basis outstanding at any time which is (a) not Secured Debt or
(b) secured in any manner by any Lien on any partnership, membership or other
equity interests unless also secured by a Lien on Property.
“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Obligors and their Subsidiaries on a consolidated basis attributable to
Unsecured Debt of the Obligors and their Subsidiaries for such period.
“Wholly Owned Subsidiary” means any Subsidiary of the Borrower or the REIT
Guarantor in respect of which all of the equity securities or other ownership
interests (other than, in the case of a corporation, directors' qualifying
shares) are at the time directly or indirectly owned by the Borrower or the REIT
Guarantor.
Section 1.2 General; References to Times.
 
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections,

23

--------------------------------------------------------------------------------

 

articles, exhibits and schedules herein and hereto unless otherwise indicated.
references in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified as of the date of this Agreement
and from time to time thereafter to the extent not prohibited hereby and in
effect at any given time. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter. Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
NEW YORK, NEW YORK time.
Section 1.3 Accounting Terms; GAAP.
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Agent notifies the
Borrower that the Requisite Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II. Credit Facility
 
Section 2.1 The Loans. Subject to the terms and conditions hereof, each Lender
each Lender severally and not jointly agrees to make a single Loan to the
Borrower on the Effective Date in an aggregate principal amount equal to such
Lender's Commitment Percentage of the total amount of $300,000,000, but not
exceeding, the amount of such Lender's Commitment. Amounts borrowed under this
Section 2.1 and repaid or prepaid may not be reborrowed.
 
Section 2.2 [Reserved.]
 
Section 2.3 [Reserved.]
 
Section 2.4 Rates and Payment of Interest on Loans.
 
(a)Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:
(i)during such periods as such Loan is a Base Rate Loan, at the Alternate Base
Rate (as in effect from time to time) plus the Applicable Margin with respect to
Base Rate Loans; and
 
(ii)during such periods as such Loan is a LIBOR Rate Loan, at the LIBOR Rate for
the Interest Period in effect for such Loan plus the Applicable Margin with
respect to LIBOR Rate Loans.

24

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
(b) Payment of Interest. Accrued interest on Base Rate Loans shall be payable in
arrears on the first day of each calendar month. Accrued interest on LIBOR Rate
Loans shall be payable in arrears on the last day of each Interest Period and,
in the case of a LIBOR Rate Loan with an Interest Period longer than three (3)
months, on each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period.
Accrued Interest on all Loans shall also be payable in arrears upon termination
of the Commitments. In addition, upon any Conversion of any LIBOR Rate Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such Conversion. Interest
payable at the Post-Default Rate shall be payable from time to time on demand.
Promptly after the determination of any interest rate provided for herein or any
change therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
 
Section 2.5 Number of Interest Periods.
 
There may be no more than ten (10) different Interest Periods for LIBOR Rate
Loans that are Loans outstanding at the same time.
Section 2.6 Repayment of Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Loans, together
with all other amounts then outstanding under this Agreement, on the Termination
Date.
 
Section 2.7 Prepayments.
 
(a) Optional. Subject to Section 3.5 and Section 4.4, the Borrower may prepay
any Loan at any time without premium or penalty. The Borrower shall notify the
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a LIBOR Rate Loan, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment or (ii) in the case
of prepayment of a Base Rate Loan, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Loan, the Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Loan shall be in accordance
with Section 3.5. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.4. Notwithstanding Sections 2.7(b) and 3.2,
prepayments made under this Section 2.7(a) shall be applied to the Loans at the
direction of the Borrower in its reasonable discretion.
 
(b) Mandatory.
 
(i)    Asset Sales. Not later than three (3) Business Days following the receipt
by the

25

--------------------------------------------------------------------------------

 

Borrower or any Wholly Owned Subsidiary of any Net Cash Proceeds of any Asset
Sale, the Borrower shall prepay the outstanding principal balance of the Loans
in an amount equal to one hundred percent (100%) of such Net Cash Proceeds.
(ii)    Casualty Event. Not later than three (3) Business Days following receipt
by the Borrower or any Wholly Owned Subsidiary of any Net Cash Proceeds from a
Casualty Event, the Borrower shall prepay the outstanding principal balance of
the Loans in an amount equal to one hundred percent (100%) of such Net Cash
Proceeds.
(iii)    Debt Issuances and Qualified Equity Issuances. Not later than three (3)
Business Days following receipt by the REIT Guarantor, the Borrower or any
Wholly Owned Subsidiary of any Net Cash Proceeds of any Debt Issuance or any
Qualified Equity Issuance, the Borrower shall prepay the outstanding principal
balance of the Loans in an amount equal to one hundred percent (100%) of such
Net Cash Proceeds.
Such prepayments shall be applied by the Agent to pay all amounts of principal
outstanding on the Loans pro rata in accordance with Section 3.2. If the
Borrower is required to pay any outstanding LIBOR Rate Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.
Sections 2.8 Continuation.
 
So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any Loan that is a LIBOR
Rate Loan, elect to maintain such LIBOR Rate Loan or any portion thereof as a
LIBOR Rate Loan by selecting a new Interest Period for such LIBOR Rate Loan.
Each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower's giving to the Agent a Notice of
Continuation not later than 11:00 a.m. on the third (3rd) Business Day prior to
the date of any such Continuation. Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Rate Loans and portions thereof subject
to such Continuation and (c) the duration of the selected Interest Period, all
of which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder. Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given. Promptly after receipt of
a Notice of Continuation, the Agent shall notify each applicable Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any such LIBOR Rate Loan in accordance with this Section, or shall fail to
give a timely Notice of Continuation with respect to a Base Rate Loan, or if a
Default or Event of Default shall have occurred and be continuing, such Loan
will automatically, on the last day of the current Interest Period therefor,
Convert into (or, with respect to a Base Rate Loan, continue as) a Base Rate
Loan notwithstanding the first sentence of Section 2.9 or the Borrower's failure
to comply with any of the terms of such Section.
Section 2.9 Conversion.
 
So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower's giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type. Any Conversion of a Loan that is a LIBOR Rate Loan into a
Base Rate Loan shall be made on, and only on, the last day of an Interest Period
for such LIBOR Rate Loan and, upon Conversion of a Base Rate Loan into a LIBOR
Rate Loan, the Borrower shall pay accrued interest to the date of Conversion on
the principal amount so Converted. Each such Notice of Conversion shall be given
not later than 11:00 a.m. on the Business Day prior to the date of any proposed

26

--------------------------------------------------------------------------------

 

Conversion into Base Rate Loans and on the third (3rd) Business Day prior to the
date of any proposed Conversion into LIBOR Rate Loans. Promptly after receipt of
a Notice of Conversion, the Agent shall notify each applicable Lender by
telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Rate Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.
Section 2.10 Notes.
 
(a)Bridge Notes. The Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit J (each a “Bridge Note” and collectively the “Bridge
Notes”), payable to the order of such Lender in a principal amount equal to the
amount of its Commitment as originally in effect and otherwise duly completed.
 
(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error.
 
(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
 
Section 2.11 [Reserved].
 
Section 2.12 [Reserved].
 
Section 2.13 Amount Limitations.
 
Notwithstanding any other term of this Agreement or any other Loan Document, at
no time may the aggregate principal amount of all outstanding Loans exceed the
Total Commitment.
Section 2.14 Advances by Agent.
 
Unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Loan to be made by such Lender on such date, the Agent may assume that
such Lender will make the proceeds of such Loan available to the Agent on the
date of the requested borrowing and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender and such Lender shall be liable to
Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon the Agent's demand therefor, the Agent will promptly
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Agent. The Agent shall also be entitled to recover from the Lender
or the Borrower, as the case may be, interest on such corresponding amount in

27

--------------------------------------------------------------------------------

 

respect of each day from the date such corresponding amount was made available
by the Agent to the Borrower to the date such corresponding amount is recovered
by the Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate. Subject to the terms of this Agreement (including, without
limitation, Section 12.15), the Borrower does not waive any claim that it may
have against a Defaulting Lender.
ARTICLE III. Payments, Fees and Other General Provisions
 
Section 3.1 Payments.
 
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 12:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2 and
3.3., the Agent may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time from any special or general deposit
account of Borrower with the Agent, other than accounts as to which the Agent
has expressly waived offset rights in writing. The Borrower shall, at the time
of making each payment under this Agreement or any Note, specify to the Agent
the amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than one (1) Business Day after receipt.
If the due date of any payment under this Agreement or any other Loan Document
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall be payable for
the period of such extension. If a court of competent jurisdiction shall adjudge
that any amount received and distributed by the Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Agent its proportionate share of the amount so adjudged to be repaid or
shall pay over the same in such manner and to such Persons as shall be
determined by such court.
Section 3.2 Pro Rata Treatment.
 
(a)    Except to the extent otherwise provided herein: (i) each borrowing from
the Lenders under Section 2.1(a) shall be made from the Lenders, each payment of
the Fees under Section 3.6(a) and Section 3.6(b) shall be made for the account
of the Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.13 shall be applied to the respective Commitments of
the Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each payment or prepayment of principal of Loans by the Borrower shall be
made for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans held by them, provided that if immediately
prior to giving effect to any such payment in respect of any Loans the
outstanding principal amount of the Loans shall not be held by the Lenders pro
rata in accordance with their respective Commitments in effect at the time such
Loans were made, then such payment shall be applied to the Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (iii) each payment of interest on Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
amount of interest on such Loans then due and payable to the respective Lenders;
and (iv) the making, Conversion and Continuation of Loans of a particular Type
(other than Conversions provided for by Section 4.6) shall be made pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of making of Loans) or their respective Loans (in the case of
Conversions and Continuations of Loans) and the then current Interest Period for
each Lender's portion of each Loan of such Type shall be coterminous.

28

--------------------------------------------------------------------------------

 

(b)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.1, 2.14 or Section 11.7, then the Agent shall
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender's obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Agent in reasonable discretion.
Section 3.3 Sharing of Payments, Etc.
 
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Obligor through the exercise
of any right of set‑off, banker's lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to some or all of the
Lenders pro rata in accordance with Section 3.2 or Section 10.3, as applicable,
such Lender shall promptly purchase from the other applicable Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by such other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the applicable Lenders shall
share the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with Section 3.2 or Section 10.3. To such end, all the applicable
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Loans or other Obligations owed to such other
Lenders may exercise all rights of set‑off, banker's lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4     Several Obligations.
 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5     Minimum Amounts.
 
(a)Loans and Conversions. Each Base Rate Loan shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $250,000 in excess thereof. Each
LIBOR Rate Loan and each Conversion of LIBOR Rate Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount.
 
(b)Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or the aggregate principal amount of Loans then outstanding).
 

29

--------------------------------------------------------------------------------

 

(c)Reductions of Commitments. Each reduction of the Commitments under
Section 2.13 shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof.
 
Section 3.6 Fees.
 
(a)Duration Fee.    The Borrower shall pay to the Agent for the account of each
Lender a duration fee in an amount equal to 0.25% of the then outstanding
principal amount of the Loans if (i) the Effective Date has occurred and (ii)
the Loans are still outstanding on the date that is ninety (90) days after the
Effective Date (the “Duration Fee Payment Date”), payable on the Duration Fee
Payment Date. All such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(b)Administrative and Other Fees. The Borrower agrees to pay the reasonable
administrative and other fees of the Agent as may be agreed to in writing from
time to time, including those set forth in the Fee Letter dated as of February
22, 2011, which shall survive the execution and delivery of this Agreement.
 
Section 3.7 Computations.
 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or a year of 365 or 366 days, as applicable, in the case
of Base Rate Loans when the Alternate Base Rate is based on the Prime Rate or
the Federal Funds Effective Rate) and the actual number of days elapsed.
Section 3.8 Usury.
 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.
Section 3.9 Agreement Regarding Interest and Charges.
 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.4(a)(i), (ii) and (iii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, arrangement fees, amendment fees,
up‑front fees, commitment fees, facility fees, unused fee, closing fees, letter
of credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys' fees and reimbursement
for costs and expenses paid by the Agent or any Lender to third parties or for
damages incurred by the Agent or any Lender, or any other similar amounts are
charges made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. The Borrower hereby acknowledges and agrees that the Lenders have
imposed no minimum borrowing requirements, reserve or escrow balances or
compensating balances related in any way to the Obligations. Any use by the
Borrower of certificates of deposit issued by any Lender or other accounts
maintained with any Lender has been and shall be voluntary on the part of the
Borrower. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.
Section 3.10 Statements of Account.

30

--------------------------------------------------------------------------------

 

 
The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrower absent manifest error. The failure of the
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.
Section 3.11 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 3.6 and fees shall continue to accrue on
the aggregate outstanding principal amount of such Defaulting Lender's Loans
pursuant to Section 3.6 but shall not be payable to such Defaulting Lender at
any time (including, without limitation, on the Termination Date), by the
Borrower until such Defaulting Lender ceases to be a Defaulting Lender pursuant
to the terms of this Agreement; and
 
(b)the Commitment of such Defaulting Lender shall not be included in determining
whether all Lenders or the Requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
12.6), provided that any waiver, amendment or modification that increases the
Commitment of a Defaulting Lender, forgives all or any portion of the principal
amount of any Loan or interest thereon owing to a Defaulting Lender, reduces the
Applicable Margin on the underlying interest rate options owing to a Defaulting
Lender or extends the Termination Date shall require the consent of such
Defaulting Lender.
 
Section 3.12 Taxes.
 
(a)Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, and (ii) any taxes imposed on or measured by any Lender's
assets, net income, receipts or branch profits (such non‑excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:
 
(i)pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;
 
(ii)promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and
 
(iii)pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.
 
(b)Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender,

31

--------------------------------------------------------------------------------

 

as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agent and the Lenders for any
incremental Taxes, interest or penalties that may become payable by the Agent or
any Lender as a result of any such failure. For purposes of this Section, a
distribution hereunder by the Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.
 
(c)Tax Forms. Prior to the date that any Lender or participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent (but only so
long as such Lender or participant is or remains lawfully able to do so) such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
participant indicating whether payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax or (ii) not
subject to United States Federal withholding tax under the Internal Revenue Code
because such payment is either effectively connected with the conduct by such
Lender or participant of a trade or business in the United States or totally
exempt from United States Federal withholding tax by reason of the application
of the provisions of a treaty to which the United States is a party or such
Lender is otherwise wholly exempt; provided that nothing herein (including,
without limitation, the failure or inability to provide any of such
certificates, documents or other evidence) shall relieve the Borrower of its
obligations under this Section 3.12. In addition, any such Lender or participant
shall deliver to the Borrower and the Agent (but only so long as such Lender or
participant is or remains lawfully able to do so) further copies of any such
certificate, document or other evidence on or before the date that any such
certificate, document or other evidence expires or becomes obsolete.
 
ARTICLE IV. Yield Protection, Etc.
 
Section 4.1 Additional Costs; Capital Adequacy.
 
(a)Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it reasonably determines are attributable to its making or maintaining of
any LIBOR Rate Loans or its obligation to make any LIBOR Rate Loans hereunder,
any reduction in any amount receivable by such Lender under this Agreement or
any of the other Loan Documents in respect of any of such Loans or such
obligation or the maintenance by such Lender of capital in respect of its Loans
or its Commitment (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such Loans or its Commitment (other than taxes which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of the
LIBOR Base Rate for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender's policies with respect to capital adequacy).
 
(b)Lender's Suspension of LIBOR Rate Loans. Without limiting the effect of the
provisions of Section 4.1(a), if, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities

32

--------------------------------------------------------------------------------

 

of such Lender that includes deposits by reference to which the interest rate on
LIBOR Rate Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Rate
Loans or (ii) becomes subject to restrictions on the amount of such a category
of liabilities or assets that it may hold, then, if such Lender so elects by
notice to the Borrower (with a copy to the Agent), the obligation of such Lender
to make or Continue, or to Convert any other Type of Loans into, LIBOR Rate
Loans hereunder shall be suspended until such Regulatory Change ceases to be in
effect (in which case the provisions of Section 4.6 shall apply).
 
(c)[Reserved].
 
(d)Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Effective Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder; provided, however,
that notwithstanding the foregoing provisions of this Section, the Agent or a
Lender, as the case may be, shall not be entitled to compensation for any such
amount relating to any period ending more than twelve (12) months prior to the
date that the Agent or such Lender, as applicable, first notifies the Borrower
in writing thereof. The Agent and or such Lender agrees to furnish to the
Borrower a certificate setting forth the basis and amount of each request by the
Agent or such Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.
 
Section 4.2 Suspension of LIBOR Rate Loans.
 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBOR Base Rate or LIBOR Rate for any Interest Period:
(a)the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the LIBOR Rate for such Interest
Period, or
 
(b)the Agent reasonably determines (which determination shall be conclusive)
that the LIBOR Rate as determined by the Agent will not adequately and fairly
reflect the cost to the Lenders of making or maintaining LIBOR Rate Loans for
such Interest Period;
 
then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Rate Loans, Continue LIBOR
Rate Loans or Convert Loans into LIBOR Rate Loans (in which case the provisions
of Section 4.6 shall be applicable) and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Rate Loan, either repay
such Loan or Convert such Loan into a Base Rate Loan.
Section 4.3 Illegality.
 
Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Rate Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender's obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Rate Loans shall be suspended until
such time as such Lender may again make and maintain LIBOR Rate Loans (in which
case the provisions of Section 4.6 shall

33

--------------------------------------------------------------------------------

 

be applicable).
Section 4.4 Compensation.
 
The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender determines is attributable to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Rate
Loan, or Conversion of a LIBOR Rate Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
 
(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Rate Loan from such Lender on the date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Rate Loan or
Continue a LIBOR Rate Loan on the requested date of such Conversion or
Continuation.
 
Upon the Borrower's request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Each Lender may use any reasonable averaging and attribution methods generally
applied by such Lender and may include, without limitation, administrative costs
as a component of such loss, cost or expense. Absent manifest error,
determinations by any Lender in any such statement shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.
Section 4.5 Affected Lenders.
 
If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Rate Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Rate Loans shall be suspended pursuant to Section 4.1(b) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender becomes a Defaulting Lender, then, so long as there
does not then exist any Default or Event of Default, the Borrower, within thirty
(30) days of such request for compensation or suspension, as applicable, may
either (i) demand that such Lender (the “Affected Lender”), and upon such demand
the Affected Lender shall promptly, assign its Commitments to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5(d) for
a purchase price equal to the aggregate principal balance of Loans then owing to
the Affected Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees owing to the Affected Lender, or (ii) except in the case of a
Defaulting Lender, pay to the Affected Lender the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, whereupon the
Affected Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. Each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower's sole cost and expense and at no cost or expense to the Agent,
the Affected Lender or any of the other Lenders. The terms of this Section shall
not in any way limit the Borrower's obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.12, 4.1 or 4.4.
Section 4.6 Treatment of Affected Loans.
 

34

--------------------------------------------------------------------------------

 

If the obligation of any Lender to make LIBOR Rate Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Rate Loans shall be suspended pursuant to
Section 4.1(b), 4.2 or 4.3, then such Lender's LIBOR Rate Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Rate Loans (or, in the case of a Conversion
required by Section 4.1(b) or 4.3, on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 that gave rise to such Conversion no longer exist:
(a)to the extent that such Lender's LIBOR Rate Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Rate Loans shall be applied instead to its Base Rate Loans; and
 
(b)all Loans that would otherwise be made or Continued by such Lender as LIBOR
Rate Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Rate
Loans shall remain as Base Rate Loans.
 
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender's LIBOR Rate Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Rate Loans made by other Lenders are outstanding,
then such Lender's Loans that are Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Rate Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Rate Loans and by
such Lender are held pro rata (as to principal amounts, Types and Interest
Periods) in accordance with their respective Commitments.
Section 4.7 Change of Lending Office.
 
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12, 4.1 or 4.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8 Assumptions Concerning Funding of LIBOR Rate Loans.
 
Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Rate Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Rate Loans in an amount equal to the amount of the
LIBOR Rate Loans and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its LIBOR Rate
Loans in any manner it sees fit and the foregoing assumption shall be used only
for calculation of amounts payable under this Article IV.
ARTICLE V. Conditions Precedent
 
Section 5.1 Conditions Precedent.
 
The obligation of the Lenders to execute and deliver this Agreement on the
Effective Date and to fund its respective portion of the Loans hereunder on the
Effective Date, is subject to the following conditions precedent:
(a)The Agent shall have received each of the following, in form and substance
satisfactory

35

--------------------------------------------------------------------------------

 

to the Agent:
(i)Counterparts of this Agreement executed by each of the parties hereto;
 
(ii)Bridge Notes executed by the Borrower payable to each Lender and complying
with the applicable provisions of Section 2.12 (which Notes shall be promptly
forwarded by the Agent to the applicable Lender);
 
(iii)The Guaranty executed by each Guarantor existing as of the Effective Date;
 
(iv)A favorable opinion of counsel to the Obligors, addressed to the Agent and
the Lenders, addressing such matters as Agent may reasonably require;
 
(v)The Governing Documents of the Borrower, each Guarantor and each general
partner, managing member (or Person performing similar functions) of such
Persons certified as of a recent date by the Secretary of State of the State of
formation of the applicable Person;
 
(vi)A good standing certificate with respect to the Borrower, each Guarantor and
each general partner, managing member (or Person performing similar functions)
of such Persons issued as of a recent date by the appropriate Secretary of State
(and any state department of taxation, as applicable) and certificates of
qualification to transact business or other comparable certificates issued by
the Secretary of State (and any state department of taxation, as applicable), of
each state in which such Person is organized, in which the Unencumbered Assets
owned (or leased pursuant to an Eligible Ground Lease) by such Person are
located, and wherever such Person is required to be so qualified and where the
failure to be so qualified would have, in each instance, a Material Adverse
Effect;
 
(vii)A certificate of incumbency signed by the general partner, secretary (or
Person performing similar functions) of the Borrower, each Guarantor and their
respective general partners, managing members (or Person performing similar
functions) as to each of the partners, officers or other Persons authorized to
execute and deliver the Loan Documents to which any of them is a party and the
officers or other representatives of the Borrower then authorized to deliver
Notices of Continuation and Notices of Conversion;
 
(viii)Copies, certified by the general partner, secretary or other authorized
Person of each of the Borrower, the Guarantors and their respective general
partners, managing members (or Persons performing similar functions) of such
Persons of all partnership, limited liability company, corporate (or comparable)
action taken by such Person to authorize the execution, delivery and performance
of the Loan Documents to which such Persons are a party and the other
Transactions;
 
(ix)The Fees then due and payable under Section 3.6, and any other Fees and
invoiced expenses due and payable to the Agent and the Lenders on or prior to
the Effective Date;
 
(x)A certificate signed by a Responsible Officer of the Borrower certifying that
each Property to be treated as an Unencumbered Asset on the Effective Date
satisfies all of the requirements for an Unencumbered Asset set forth in the
definition thereof;
 
(xi)(A) A certificate signed by a Responsible Officer of the Borrower certifying

36

--------------------------------------------------------------------------------

 

pro forma compliance with (A) the provisions set forth in Articles VII and IX
hereof, (B) all covenants set forth in the Revolving Credit Facility and (C) all
covenants set forth in all other agreements evidencing Indebtedness of the
Borrower as of March 3, 2011, in each case after giving pro forma effect to the
Transactions and (B) A pro forma Compliance Certificate with supporting
calculations calculated (1) as of December 31, 2010 and (2) after giving effect
to the consummation of the Transactions;
 
(xii)A pro forma consolidated balance sheet of the Borrower as of the date of
the most recently available balance sheet of the Borrower and a pro forma
statement of operations for the 12-month period ending on such date, in each
case adjusted to give effect to the making of the Loans hereunder and the
closing by the Borrower on the Acquired Property, as if such transactions had
occurred on such date or on the first day of such period, as applicable,
consistent in all material respects with information previously provided by the
Borrower;
 
(xiii)The terms of the transaction for the purchase of the Acquired Property
shall be in accordance with Applicable Law and satisfactory to the Agent (the
Agent hereby acknowledging that the draft of the purchase agreement attached
hereto as Exhibit H (the “Purchase Agreement”) for the purchase of the Acquired
Property by the Borrower is in form and substance satisfactory to the Agent),
and no provision of the Purchase Agreement shall have been waived, amended,
supplemented or otherwise modified in any respect materially adverse to the
Borrower or the Lenders as of the Effective Date;
 
(xiv)The transactions contemplated under the Purchase Agreement shall have been
consummated substantially concurrently with the funding of the Loan; and
 
(xv)Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request.
 
(b)In the good faith judgment of the Agent and the Lenders:
 
(i)There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower, the other Obligors, and their
respective Subsidiaries delivered to the Agent and the Lenders prior to the
Effective Date that has had or could reasonably be expected to result in a
Material Adverse Effect;
 
(ii)No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (1) result in a Material Adverse Effect or (2) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Obligor to fulfill the
respective obligations under the Loan Documents to which it is a party;
 
(iii)The Borrower, the other Obligors and their respective Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Obligor

37

--------------------------------------------------------------------------------

 

is a party or by which any of them or their respective properties is bound,
except for such approvals, consents, waivers, filings and notices the receipt,
making or giving of which would not reasonably be likely to (A) have a Material
Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Obligor to fulfill their respective obligations under the
Loan Documents to which it is a party;
 
(iv)There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents;
 
(v)The representations and warranties contained in Article VI or any other Loan
Document shall be true and correct in all material respects (or in all respects,
if such representation or warranty is qualified as to materiality or Material
Adverse Effect) on and as of the Effective Date; and
 
(vi)No Default or Event of Default shall exist, or would result from the making
of the Loans on the Effective Date or as a result of the consummation of the
transactions contemplated by the Purchase Agreement.
 
Section 5.2 [Reserved].
 
Section 5.3 Conditions as Covenants.
 
If the Lenders make any Loans prior to the satisfaction of all applicable
conditions precedent set forth in Section 5.1, the Borrower shall nevertheless
cause such condition or conditions to be satisfied within five (5) Business Days
after the date of the making of such Loans. Unless set forth in writing to the
contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrower has satisfied the conditions precedent for the Loans set forth in
Section 5.1 or such Lender has waived such conditions.
ARTICLE VI. Representations and Warranties
 
Section 6.1 Representations and Warranties.
 
In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
of the Effective Date as follows:
(f) Organization; Power; Qualification. Each of the Borrower, the other Obligors
and their respective Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
 
(g) Ownership Structure. Part I of Schedule 6.1(b) is a complete and correct
list or diagram of

38

--------------------------------------------------------------------------------

 

all Subsidiaries of the Borrower and the other Obligors setting forth for each
such Subsidiary (i) the jurisdiction of organization of such Subsidiary,
(ii) each Obligor which holds any Equity Interests in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person, (iv) the percentage of
ownership of such Subsidiary represented by such Equity Interests and
(v) whether such Subsidiary is a Material Subsidiary and/or an Excluded
Subsidiary. Except as disclosed in such Schedule, (i) each Obligor and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens) and
Negative Pledges (except as permitted by Section 9.5), and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (ii) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable, and (iii) other than options with respect to the stock of the
REIT Guarantor granted to outside directors of the REIT Guarantor in the
ordinary course of business, there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders' or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. Part II of
Schedule 6.1(b) correctly sets forth or diagrams all Unconsolidated Affiliates
of the Borrower, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Borrower.
 
(h) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Obligor has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the Transactions. The
Loan Documents to which the Borrower or any other Obligor is a party have been
duly executed and delivered by the duly authorized officers or other
representatives of such Person and each is a legal, valid and binding obligation
of such Person enforceable against such Person in accordance with its respective
terms except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein may be limited by equitable
principles generally.
 
(i) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Obligor is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder and the other
Transactions do not and will not, by the passage of time, the giving of notice,
or both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other
Obligor; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Obligor, or any
indenture, agreement or other instrument to which the Borrower or any other
Obligor is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Obligor.
 
(j) Compliance with Law; Governmental Approvals, Agreements. The Borrower, each
other Obligor, and each of their respective Subsidiaries is in compliance with
its Governing Documents, each agreement, judgment, decree or order to which any
of them is a party or by which any of them or their properties may be bound,
each Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
such Person except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, individually or in the aggregate, cause a
Default or an Event of Default or have a Material Adverse Effect.
 

39

--------------------------------------------------------------------------------

 

(k) Title to Properties; Liens; Title Insurance. Part I of Schedule 6.1(f) sets
forth all of the real property owned or leased by the Borrower, each other
Obligor and each of their respective Subsidiaries. Each such Person has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets, except with respect to the each Subsidiary of the Borrower and each
Subsidiary of an Obligor whose failure to have such good, marketable and legal
title to, or such valid leasehold interest in, its respective assets, has not
had or could not reasonably be expected to have a Material Adverse Effect on
either the Borrower or the REIT Guarantor. Each of the Borrower, the other
Obligors and their respective Subsidiaries have title to their properties
sufficient for the conduct of their business. There are no Liens or Negative
Pledges against any Unencumbered Assets except for Permitted Liens. The Borrower
or another Obligor is, with respect to all Unencumbered Assets and other real
property reasonably necessary for the operation of its business, the named
insured under a policy of title insurance issued by a title insurer operating in
the jurisdiction where such real property is located. As to each such policy of
title insurance (i) the coverage amount equals or exceeds the acquisition cost
of the related real property and any improvements added thereto by such Person
(ii) no claims are pending that, if adversely determined, have had or could
reasonably be expected to have a Material Adverse Effect; and (iii) no title
insurer has given notice to the insured Person that such policy of title
insurance is no longer in effect. Neither the Borrower, any other Obligor nor
any of their respective Subsidiaries has knowledge of any defect in title of any
Property that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.
 
(l) Existing Indebtedness. Schedule 6.1(g) is, as of March 3, 2011, a complete
and correct listing of all Indebtedness of the Borrower, the other Obligors and
their respective Subsidiaries, including without limitation, Contingent
Liabilities (to the extent included in the definition of Indebtedness) of the
Borrower and the other Obligors and their respective Subsidiaries, and
indicating whether such Indebtedness is Secured Debt or Unsecured Debt. During
the period from such date to the Effective Date, neither the Borrower, any other
Obligor nor any of their respective Subsidiaries incurred any material
Indebtedness except as set forth in such Schedule. The Borrower, the other
Obligors, and their respective Subsidiaries have performed and are in compliance
with all of the material terms of all Indebtedness of such Persons and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with the giving of notice, the lapse of time, or
both, would constitute such a default or event of default, exists with respect
to any such Indebtedness.
 
(m) Material Contracts. Each of the Borrower, the other Obligors and their
respective Subsidiaries that is a party to any Material Contract is in
compliance with all of the material terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.
 
(n) Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Obligor, any of their respective Subsidiaries or any of their respective
property in any court, or before any tribunal, administrative agency, board,
arbitrator or mediator of any kind or before or by any other Governmental
Authority which has had or could reasonably be expected to have a Material
Adverse Effect or which question the validity or enforceability of any of the
Loan Documents. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Borrower, any
other Obligor, or any of their respective Subsidiaries which has had or could be
reasonably expected to have a Material Adverse Effect. There are no judgments
outstanding against or affecting the Borrower, any other Obligor, any of their
respective Subsidiaries or any of their respective properties individually or in
the aggregate involving amounts in excess of $10,000,000.

40

--------------------------------------------------------------------------------

 

 
(o) Taxes. All federal, state and other tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Borrower, each other Obligor,
any of their respective Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. None of the United
States income tax returns of the Borrower, any other Obligor or any of their
respective Subsidiaries is under audit. All charges, accruals and reserves on
the books of the Borrower, any other Obligor and each of their respective
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.
 
(p) Financial Statements. The Borrower has furnished to each Lender copies of
the audited consolidated balance sheet of the REIT Guarantor and its
consolidated Subsidiaries for the fiscal year ending December 31, 2009 and the
related audited consolidated statements of income, shareholders' equity and cash
flow for the fiscal year ending on such date with the opinion thereof of
Deloitte & Touche, LLP. Such financial statements (including in each case
related schedules and notes) are complete and correct and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the REIT Guarantor and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods. Neither the Borrower, the REIT Guarantor, nor any
Subsidiary of the Borrower or the REIT Guarantor has any material contingent
liabilities, liabilities, liabilities for taxes, or unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements or except as set forth on Schedule 6.1(k).
 
(q) No Material Adverse Change. Since December 31, 2010, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower, the Obligors or their
respective Subsidiaries. After giving effect to the Transactions, each of the
(i) Borrower, (ii) the other Obligors and (iii) the Borrower and its
Subsidiaries, taken as a whole, are Solvent.
 
(r) ERISA. Each member of the ERISA Group is in compliance with its obligations,
if any, under the minimum funding standards of ERISA and the Internal Revenue
Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. No member of the ERISA Group has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.
 
(s) No Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Obligor or their respective Subsidiaries constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.
 
(t) Absence of Defaults. After giving effect to the Transactions, none of the
Borrower, any other

41

--------------------------------------------------------------------------------

 

Obligor or any of their respective Subsidiaries is in default under its
Governing Documents, and no event has occurred, which has not been remedied,
cured or irrevocably waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, a determination of materiality, the satisfaction of any
condition, or any combination of the foregoing, would constitute, a default or
event of default by Borrower, any other Obligor or any of their respective
Subsidiaries under any agreement (other than this Agreement) or judgment, decree
or order to which the Borrower, any other Obligor or any of their respective
Subsidiaries is a party or by which the Borrower, any other Obligor, any of
their respective Subsidiaries or any of their respective properties may be bound
where such default or event of default could, individually or in the aggregate,
involve (x) Indebtedness or other obligations or liabilities (other than
Nonrecourse Indebtedness) in excess of $10,000,000 or (y) any Nonrecourse
Indebtedness in excess of $20,000,000.
 
(u) Environmental Matters.
 
(i)The Borrower, each other Obligor and each of their respective Subsidiaries is
in compliance with the requirements of all applicable Environmental Laws except
for the matters set forth on Schedule 6.1(p) and such other non‑compliance
which, in any event, either individually or in the aggregate, has not had and
could not reasonably be expected to have a Material Adverse Effect.
 
(ii)No Hazardous Materials have been (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (ii) discharged into subsurface waters
under any Property in violation of any Environmental Laws; or (iii) discharged
from any Property on or into property or waters (including subsurface waters)
adjacent to any Property in violation of any Environmental Laws, except for the
matters set forth on Schedule 6.1(p) and other violations which violations, in
any event, in the case of any of (i), (ii) or (iii), either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.
 
(iii)Except for the matters set forth on Schedule 6.1(p) and any of the
following matters or liabilities that, in any event, either individually or in
the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower, any other Obligor nor any of
their respective Subsidiaries (i) has received notice (written or oral) or
otherwise learned of any claim, demand, suit, action, proceeding, event,
condition, report, directive, lien, violation, non‑compliance or investigation
indicating or concerning any potential or actual liability (including, without
limitation, potential liability for enforcement, investigatory costs, cleanup
costs, government response costs, removal costs, remedial costs, natural
resources damages, property damages, personal injuries or penalties) arising in
connection with (x) any non‑compliance with or violation of the requirements of
any applicable Environmental Laws, or (y) the presence of any Hazardous
Materials on any Property (or any Property previously owned by any of such
Persons) or the release or threatened release of any Hazardous Materials into
the environment, (ii) has any threatened or actual liability in connection with
the presence of any Hazardous Materials on any Property (or any Property
previously owned by any of such Persons) or the release or threatened release of
any Hazardous Materials into the environment, (iii) has received notice of any
federal or state investigation evaluating whether any remedial action is needed
to respond to the presence of any Hazardous Materials on any Property (or any
Property previously owned by any of such Persons) or a release or threatened
release of any Hazardous Materials into the environment for which the Borrower,
any Obligor or any of their respective Subsidiaries is or may be liable,

42

--------------------------------------------------------------------------------

 

or (iv) has received notice that the Borrower, any Obligor or any of their
respective Subsidiaries is or may be liable to any Person under any
Environmental Law.
 
(iv)To the best of the Borrower's knowledge after due inquiry, no Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Property is located in
such a special flood hazard area, then the Borrower has obtained all insurance
that is required to be maintained by law or which is customarily maintained by
Persons engaged in similar businesses and owning similar Properties in the same
general areas in which the Borrower operates except where such failure
individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect.
 
(v) Investment Company. None of the Borrower, any other Obligor or any of their
respective Subsidiaries, is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.
 
(w) Margin Stock. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” or a
“margin security” within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System.
 
(x) Affiliate Transactions. Except as permitted by Section 9.10, none of the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
to or bound by any agreement or arrangement (whether oral or written) to which
any Affiliate (but not any Subsidiary of Borrower) of any Borrower, any other
Obligor or any of their respective Subsidiaries is a party.
 
(y) Intellectual Property. Except as has not had and could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower, each other Obligor
and each of their respective Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person; (ii) the Borrower, each other Obligor and each of their
respective Subsidiaries has taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property; (iii) no claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrower, any other
Obligor or any of their respective Subsidiaries, or challenging or questioning
the validity or effectiveness of any Intellectual Property; and (iv) the use of
such Intellectual Property by the Borrower, the other Obligors and each of their
respective Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, the other Obligors or any of their
respective Subsidiaries.
 
(z) Business. The Borrower, the other Obligors and each of their respective
Subsidiaries are engaged substantially in the business of the acquisition,
disposition, financing, ownership, development rehabilitation, leasing,
operation and management of office and industrial buildings and other business
activities incidental thereto.

43

--------------------------------------------------------------------------------

 

 
(aa) Broker's Fees. No broker's or finder's fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Obligor for
any other services rendered to the Borrower, any of the Subsidiaries of the
Borrower or any other Obligor or any other Obligor ancillary to the transactions
contemplated hereby.
 
(ab) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any other Obligor or any of their respective
Subsidiaries in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrower, any other Obligor or any of their respective Subsidiaries or omitted
to state a material fact necessary in order to make such statements contained
therein, in light of the circumstances under which they were made, not
misleading. The written information, reports and other papers and data with
respect to the Borrower, any other Obligor or any of their respective
Subsidiaries or the Unencumbered Assets (other than projections and other
forward-looking statements) furnished to the Agent or the Lenders in connection
with or relating in any way to this Agreement was, at the time so furnished,
complete and correct in all material respects, or has been subsequently
supplemented by other written information, reports or other papers or data, to
the extent necessary to give in all material respects a true and accurate
knowledge of the subject matter. All financial statements furnished to the Agent
or any Lender by, on behalf of, or at the direction of, the Borrower, any other
Obligor or any of their respective Subsidiaries in connection with or relating
in any way to this Agreement, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods. All financial projections and other forward looking statements
prepared by, or on behalf of the Borrower, any other Obligor or any of their
respective Subsidiaries that have been or may hereafter be made available to the
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions. No fact or circumstance is known to the Borrower which has had, or
may in the future have (so far as the Borrower can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1(k) or in such information, reports or other papers or
data or otherwise disclosed in writing to the Agent and the Lenders prior to the
Effective Date.
 
(ac) REIT Status. The REIT Guarantor qualifies, and has since the year ending
December 31, 2003 qualified, as a REIT, has elected to be treated as a REIT, and
is in compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the REIT Guarantor to maintain its status as a REIT.
 
(ad) Unencumbered Assets. Schedule 6.1(y) is a correct and complete list of all
Unencumbered Assets. Each of the Unencumbered Assets included by the Borrower in
calculations of the Unencumbered Asset Value satisfies all of the requirements
contained in this Agreement for the same to be included therein.
 
(ae) Insurance. The Borrower, the other Obligors and their respective
Subsidiaries have insurance covering the Borrower, the other Obligors and their
respective Subsidiaries and their respective Properties in such amounts and
against such risks and casualties as are customary for Persons or Properties of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy. None of
the Borrower, any other Obligor or any of their respective Subsidiaries has
received notice that any such insurance has been cancelled, not renewed, or
impaired in any way.
 
(af) Ownership of Borrower. The REIT Guarantor is the sole general partner of
the Borrower and owns free of any Lien or other claim not less than a sixty-six
and two-thirds percent (66 2/3%) Equity Interest

44

--------------------------------------------------------------------------------

 

in the Borrower as the general partner thereof.
 
(bb)    No Bankruptcy Filing. None of the Borrower, any Obligor or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its assets or property, and the Borrower has no knowledge of any Person
threatening the filing of any such petition against any of the Borrower, any
Obligor or any of their respective Subsidiaries.
 
(cc)    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower or any
other Obligor with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.
 
(dd)    Transaction in Best Interests of Borrower and Obligors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of the Borrower and the other Obligors and the creditors of
such Persons. The direct and indirect benefits to inure to the Borrower and the
other Obligors pursuant to this Agreement and the other Loan Documents
constitute materially more than “reasonably equivalent value” (as such term is
used in §548 of the Bankruptcy Code) and “valuable consideration,” “fair value,”
and “fair consideration” (as such terms are used in any applicable state
fraudulent conveyance law), in exchange for the benefits to be provided by the
Borrower and the other Obligors pursuant to this Agreement and the other Loan
Documents, and but for the willingness of each Guarantor to guaranty the
Obligations, the Borrower would be unable to obtain the financing contemplated
hereunder which financing will enable the Borrower and the other Obligors to
have available financing to conduct and expand their business. The Borrower and
the other Obligors constitute a single integrated financial enterprise and each
receives a benefit from the availability of credit under this Agreement to the
Borrower.
 
(ee)    Property. All of the Borrower's, the other Obligors' and their
respective Subsidiaries' properties are in good repair and condition, subject to
ordinary wear and tear, other than (x) with respect to deferred maintenance
existing as of the date of acquisition of such property as permitted in this
Section, and (y) where the failure of the properties of any Subsidiary of the
Borrower or any Subsidiary of an Obligor to be in good repair and condition has
not had or could not be reasonably expected to have a Material Adverse Effect on
either the Borrower or the REIT Guarantor. The Borrower has completed or caused
to be completed an appropriate investigation of the environmental condition of
each Property as of the later of the date of the Borrower's, the Obligors' or
the applicable Subsidiary's purchase thereof or the date upon which such
property was last security for Indebtedness of such Persons, including
preparation of a “Phase I” report and, if appropriate, a “Phase II” report, in
each case prepared by a recognized environmental engineer in accordance with
customary standards which discloses that such property is not in violation of
the representations and covenants set forth in this Agreement, unless such
violation has been disclosed in writing to the Agent and remediation actions
satisfactory to Agent are being taken. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any property of the Borrower,
the other Obligors or their respective Subsidiaries which are delinquent. Except
as set forth in Schedule 6.1(ee) hereto, there are no pending eminent domain
proceedings against any property of the Borrower, the other Obligors or their
respective Subsidiaries or any part thereof, and, to the knowledge of the
Borrower, no such proceedings are presently threatened or contemplated by any
taking authority which, in all such events, individually or in the aggregate
have had or could reasonably be expected to have a Material Adverse Effect. None
of the property of the Borrower, the other Obligors or their respective
Subsidiaries is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate has had or could reasonably be expected to have any Material Adverse
Effect.

45

--------------------------------------------------------------------------------

 

 
(ff)    No Event of Default. No Default or Event of Default has occurred and is
continuing or will occur after giving effect to the Transactions.
 
(gg)    Subordination. None of the Borrower or any other Obligor is a party to
or bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
indebtedness or obligation of any of such Persons.
 
(hh)    Anti-Terrorism Laws.
 
(i)None of the Borrower or any other Obligor or any of their Affiliates is in
violation of any laws or regulations relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(ii)None of the Borrower, any other Obligor or any of their Affiliates, or any
of their brokers or other agents acting or benefiting from the Loan is a
Prohibited Person. A “Prohibited Person” is any of the following:
 
(A)    a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
(B)    a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;
(C)    a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(D)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
(E)    a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
(iii)None of the Borrower or any other Obligor, any of their Affiliates or any
of their agents acting in any capacity in connection with the Loan (1) to the
best of the Borrower's knowledge, conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Prohibited Person, (2) to the best of the Borrower's knowledge, deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (3) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.
 
(iv)The Borrower and the other Obligors shall not (1) knowingly conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (2) knowingly deal in,
or otherwise engage in any

46

--------------------------------------------------------------------------------

 

transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (3) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and the Borrower shall deliver to Agent any
certification or other evidence requested from time to time by Agent in its
reasonable discretion, confirming the Borrower's and the other Obligors'
compliance herewith).
 
Section 6.2 Survival of Representations and Warranties, Etc.
 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Obligor or any
of their respective Subsidiaries to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Effective Date and delivered to the Agent or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Effective Date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans.
ARTICLE VII. Affirmative Covenants
 
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner provided for in Section 12.6, the Borrower shall comply with the
following covenants:
Section 7.1 Preservation of Existence and Similar Matters.
 
Except as otherwise permitted under Section 9.7, the Borrower shall preserve and
maintain, and cause each other Obligor and each Subsidiary of the Borrower or
any other Obligor to preserve and maintain, their respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which it is organized, in each jurisdiction in which any
Unencumbered Asset owned (or leased pursuant to an Eligible Ground Lease or
Approved Bond Transaction) by it is located, and in each other jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization and where the failure to be so authorized
and qualified could reasonably be expected to have a Material Adverse Effect.
The Borrower shall, and shall cause the other Obligors and each Subsidiary of
the Borrower or any other Obligor to, develop and implement such programs,
policies and procedures as are necessary to comply with the Patriot Act and
shall promptly advise Agent in writing in the event that any of such Persons
shall determine that any investors in such Persons are in violation of such act.
Section 7.2 Compliance with Applicable Law and Contracts.
 
The Borrower shall comply, and cause each other Obligor and each Subsidiary of
the Borrower or any other Obligor to comply, with (a) all Applicable Law,
including the obtaining of all Governmental

47

--------------------------------------------------------------------------------

 

Approvals, (b) their respective Governing Documents, and (c) all mortgages,
indentures, contracts, agreements and instruments to which it is a party or by
which any of its properties may be bound, the failure, in any such event, with
which to comply could reasonably be expected to have a Material Adverse Effect.
Section 7.3 Maintenance of Property.
 
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor to, (a) protect and preserve all of
its properties or cause to be protected and preserved, and maintain or cause to
be maintained in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b)  make or cause to be made
all needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times. With respect to each
Subsidiary of the Borrower and each Subsidiary of an Obligor, in addition to the
requirements of any of the other Loan Documents, the Borrower shall cause each
such Subsidiary to comply with clauses (a) and (b) above to the extent that the
failure, in any such event, with which to comply could reasonably be expected to
have a Material Adverse Effect on either the Borrower or the REIT Guarantor.
Section 7.4 Conduct of Business.
 
The Borrower shall at all times carry on, and cause the other Obligors and the
Subsidiaries of the Borrower and the other Obligors to carry on, their
respective businesses as now conducted and in accordance with Section 6.1(u).
Section 7.5 Insurance.
 
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor and each Subsidiary of the Borrower
and each other Obligor to, maintain or cause to be maintained commercially
reasonable insurance with financially sound and reputable insurance companies
covering such Persons and their respective properties in such amounts and
against such risks and casualties as are customary for Persons or properties of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy, and from
time to time deliver to the Agent or any Lender upon its request a detailed list
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby, together with copies of all policies or certificates of the
insurance then in effect.
Section 7.6 Payment of Taxes and Claims.
 
The Borrower shall, and shall cause each other Obligor to, pay and discharge or
cause to be paid and discharged when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person, in accordance with GAAP; provided further that upon the
commencement of proceedings to foreclose any Lien that may have attached as
security therefor, such Person either (A) will provide a bond or other security
sufficient under applicable law to stay all such proceedings or (B) if no such
bond is provided, will pay each such tax, assessment, governmental charge, levy
or claim. With respect to each Subsidiary of the Borrower and each Subsidiary of
an Obligor, the Borrower shall cause each such Subsidiary to pay, discharge or
cause to be paid and discharged when due

48

--------------------------------------------------------------------------------

 

the items set forth in clauses (a) and (b) above subject to the provisos
contained therein and where the failure to make such payments or cause such
payments to be made could reasonably be expected to have a Material Adverse
Effect on either the Borrower or the REIT Guarantor.
Section 7.7 Visits and Inspections.
 
The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, permit representatives or agents of any
Lender or the Agent, from time to time, as often as may be reasonably requested,
but only during normal business hours and at the expense of such Lender or the
Agent (unless a Default or Event of Default shall be continuing, in which case
the exercise by the Agent or such Lender of its rights under this Section shall
be at the expense of the Borrower), as the case may be, to: (a) visit and
inspect all properties of the Borrower, such Subsidiary or other Obligor (but
subject to the rights of tenants under their leases) to the extent any such
right to visit or inspect is within the control of such Person; (b) inspect and
make extracts from their respective books and records, including but not limited
to management letters prepared by independent accountants; and (c) discuss with
its principal officers, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If requested by the Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of the Borrower, any other Obligor or
any Subsidiary of Borrower or any other Obligor with its accountants.
Section 7.8 Use of Proceeds.
 
The Borrower shall use the proceeds of all Loans solely to finance a portion of
the costs of the acquisition of the Acquired Property. The Borrower shall not,
and shall not permit any other Obligor or any Subsidiary of Borrower or any
other Obligor to, use any part of such proceeds to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulations T, U or X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.
Section 7.9 Environmental Matters.
 
The Borrower shall, and shall cause all other Obligors and each Subsidiary of
the Borrower and each other Obligor to, comply or cause to be complied with, all
Environmental Laws in all material respects; provided, however, that with
respect to each Subsidiary of the Borrower and each Subsidiary of an Obligor,
the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect on either the Borrower or the REIT
Guarantor. If the Borrower, any other Obligor or any Subsidiary of the Borrower
or any other Obligor shall (a) receive written notice that any material
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive written notice that any administrative or
judicial complaint or order has been filed or is about to be filed against the
Borrower, or any other Obligor or any of their respective Subsidiaries alleging
material violations of any Environmental Law or requiring the Borrower, any
other Obligor or any of their respective Subsidiaries to take any action in
connection with the release of Hazardous Materials, or (c) receive any written
notice from a Governmental Authority or private party alleging that the
Borrower, any other Obligor or any of their respective Subsidiaries may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby individually or in
the aggregate in excess of $10,000,000, the Borrower shall provide the Agent and
each Lender with a copy of such notice within thirty (30) days after the receipt
thereof by such Person. The Borrower shall, and shall cause the other Obligors
and each Subsidiary of the Borrower or any other Obligor to, take or cause to be
taken promptly all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related

49

--------------------------------------------------------------------------------

 

to any Environmental Laws; provided, however, that if any such Lien arises due
to the acts or omissions of third parties and such Lien (x) together with all
other such Liens then in existence, could not reasonably be expected to have a
Material Adverse Effect, (y) does not relate to any Unencumbered Asset, or (z)
has not resulted in foreclosure proceedings with respect to the property in
question, the Borrower may pursue claims against such third parties prior to
removing such Lien.
Section 7.10 Books and Records.
 
The Borrower shall, and shall cause each of the other Obligors and each
Subsidiary of the Borrower or any other Obligor to, maintain true and accurate
books and records pertaining to their respective business operations in which
full, true and correct entries will be made in accordance with GAAP. The
Borrower shall, and shall cause each of the Obligors and their respective
Subsidiaries to, maintain its current accounting procedures unless approved by
the Agent.
Section 7.11 Further Assurances.
 
The Borrower shall, at the Borrower's cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
Section 7.12 Guarantors.
 
(a)Material Subsidiaries.        Within fifteen (15) days of any Person becoming
a Material Subsidiary (other than an Excluded Subsidiary) after the Effective
Date, the Borrower shall deliver to the Agent each of the following items, each
in form and substance satisfactory to the Agent: (i) a Joinder Agreement
executed by such Material Subsidiary and (ii) the items that would have been
delivered under Sections 5.1(a)(iv) through (viii) if such Material Subsidiary
had been one on the Effective Date. Additionally, in the event that any
Subsidiary of the Borrower or the REIT Guarantor, whether presently existing or
hereafter formed or acquired, which is not a Guarantor at such time, shall after
the date hereof become a guarantor under any existing or future Unsecured Debt
of the Borrower or any other Obligor, then the Borrower shall cause such
Subsidiary to execute and deliver the items described in this Section 7.12(a).
 
(b)Release of a Guarantor.    The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, the
applicable Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required to be a party to the Guaranty under this Section 7.12; (ii)
no Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in this
Section 7.12; (iii) the Agent shall have received such written request at least
ten (10) Business Days prior to the requested date of release and (iv) Borrower
shall deliver to the Agent evidence reasonably satisfactory to the Agent either
that (A) the Guarantor has ceased to qualify as a Material Subsidiary or (B) the
Guarantor qualifies as an Excluded Subsidiary. Delivery by the Borrower to the
Agent of any such request for a release shall constitute a representation by the
Borrower that the matters set forth in the preceding sentence (both as of the
date of the giving of such request and as of the date of the effectiveness of
such request) are true and correct with respect to such request. Notwithstanding
the foregoing, the foregoing provisions shall not apply to the REIT Guarantor,
which may only be released upon the prior written consent of Agent and all of
the Lenders. Concurrently with any request by the Borrower to release any
Guarantor from its Guaranty, the Borrower shall deliver to the Agent a pro forma
Compliance Certificate giving effect

50

--------------------------------------------------------------------------------

 

to the transaction or other event which forms the basis for the release of the
Guarantor from the Guaranty and the removal of the assets of such Guarantor from
the calculation of Unencumbered Asset Value, as appropriate, which Compliance
Certificate shall show continued compliance with each of the covenants contained
in Sections 9.1 through 9.3, 9.6 and 9.14.
 
Section 7.13 REIT Status.
 
The Borrower shall cause REIT Guarantor to at all times maintain its status as,
and elect to receive status as, a REIT.
Section 7.14 Distribution of Income to the Borrower.
 
The Borrower shall cause all of its Wholly-Owned Subsidiaries to promptly
distribute to the Borrower (but not less frequently than once each fiscal
quarter of the Borrower unless otherwise approved by the Agent), whether in the
form of dividends, distributions or otherwise, all profits, proceeds or other
income relating to or arising from such Subsidiaries' use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each such Subsidiary of its debt service, operating
expenses and other obligations for such quarter and (b) payment, or the
establishment of reasonable reserves for the payment, of operating expenses and
other obligations not paid on at least a quarterly basis and capital
improvements and repairs (including tenant improvements) to be made to such
Subsidiary's assets and properties pursuant to leases, Secured Debt or required
by law or otherwise approved by such Subsidiary in the ordinary course of
business consistent with prudent business practices, (c) funding of reserves
required by the terms of any Secured Debt encumbering property of the
Subsidiary, including, without limitation, any lockbox, “cash-trap” or similar
restriction on distribution of cash flow from such Subsidiary's assets and
properties; (d) payment or establishment of reserves for payment to minority
equity interest holders of amounts required to be paid in respect of such equity
interest; (e) payment of closing costs relating to the acquisition, financing,
refinancing or disposition of such Subsidiary's assets and properties; and (f)
payments in reduction or extinguishment of Secured Debt of such Subsidiary,
including, without limitation, balances due at maturity, or upon the
refinancing, of such Secured Debt or upon the sale of such Subsidiary; unless
such distribution is prohibited by the terms of any Secured Debt so long as such
prohibition applies only to the Subsidiary obligated on such Secured Debt.
The Borrower shall cause all of its Subsidiaries and Unconsolidated Affiliates
to transfer the Net Cash Proceeds received from any Asset Sale, Debt Issuance,
Qualified Equity Issuance or Casualty Event to the Borrower or a Wholly Owned
Subsidiary unless such transfer is prohibited by the terms of (a) the Governing
Documents of such Subsidiary or Unconsolidated Affiliate, (b) any agreement to
which such Subsidiary or Unconsolidated Affiliate is a party, or (c) Applicable
Law.
Section 7.15 Reporting Company
 
The Borrower shall cause the REIT Guarantor to maintain its status as a
reporting company pursuant to the Securities Exchange Act of 1934.
Section 7.16 Maintenance of Rating
 
The Borrower shall maintain Ratings from each of S&P and Moody's; provided that
if the Rating obtained from such Rating Agency is a private letter rating that
is not monitored and automatically updated by such Rating Agency, then the
Borrower shall obtain an annual update of such Rating on or before each
anniversary of the Effective Date.
 

51

--------------------------------------------------------------------------------

 

ARTICLE VIII. Information
 
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the Borrower shall furnish to each Lender (or
to the Agent if so provided below) at its Lending Office:
Section 8.1 Quarterly Financial Statements.
 
As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor's
10‑Q Report with the Securities and Exchange Commission and (b) the date that is
fifty (50) days after the close of each of the first, second and third calendar
quarters of the REIT Guarantor, the unaudited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders' equity and cash flows
of the REIT Guarantor and its Subsidiaries for such period and an unaudited
statement of Funds from Operations, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous calendar year, all of which shall be certified by a Responsible Officer
of the REIT Guarantor, in his or her opinion, to present fairly, in accordance
with GAAP as then in effect, the consolidated financial position of the REIT
Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments).
Together with such financial statements, the Borrower and the REIT Guarantor
shall deliver reports, in form and detail satisfactory to the Agent, setting
forth (i) all capital expenditures made during the calendar quarter then ended;
(ii) a description of all Properties acquired during such calendar quarter,
including the Net Operating Income of each such Property, acquisition costs and
related mortgage debt; (iii) a description of all Properties sold during the
calendar quarter then ended, including the Net Operating Income from such
Properties and the sales price; (iv) a statement of the Net Operating Income
contribution by each Property for the preceding calendar quarter; (v) a listing
of summary information for all Unencumbered Assets including, without
limitation, the Net Operating Income of each Property (not addressed in clause
(ii) or (iii) above), occupancy rates, square footage, property type, date
acquired or built with respect to each Property included as an Unencumbered
Asset in form and substance reasonably satisfactory to the Agent and (vi) such
other information as the Agent may request. At the time the financial statements
are required to be furnished at the close of the second calendar quarter of the
REIT Guarantor, the Borrower shall furnish to the Agent pro forma quarterly
financial information for the REIT Guarantor and its Subsidiaries for the next
two (2) calendar quarters, including pro forma covenant calculations, EBITDA,
sources and uses of funds, capital expenditures, Net Operating Income for the
Properties, and other income and expenses.
Section 8.2 Year-End Statements.
 
As soon as available and in any event not later than the first to occur of
(a) the date that is five (5) days following the filing of the REIT Guarantor's
10-K Report with the Securities and Exchange Commission and (b) the date that is
ninety (90) days after the end of each respective calendar year of the REIT
Guarantor and its Subsidiaries, the audited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such calendar year and the
related audited consolidated statements of income, shareholders' equity and cash
flows of the REIT Guarantor and its Subsidiaries for such calendar year and an
unaudited statement of Funds from Operations, setting forth in comparative form
the figures as at the end of and for the previous calendar year, all of which
shall be certified by (i) a Responsible Officer of the REIT Guarantor, in his or
her opinion, to present fairly, in accordance with GAAP as then in effect, the
consolidated financial position of REIT Guarantor and its Subsidiaries as at the
date thereof and the results of operations for such period, and (ii) independent
certified public accountants of recognized national standing acceptable to the
Agent,

52

--------------------------------------------------------------------------------

 

whose certificate shall be unqualified and in scope and substance satisfactory
to the Agent and who shall have authorized the REIT Guarantor to deliver such
financial statements and certification thereof to the Agent and the Lenders
pursuant to this Agreement. Together with such financial statements, the REIT
Guarantor shall deliver a written statement from such accountants to the effect
that they have read a copy of this Agreement and the Guaranty, and that in
making the examination necessary to such certification, they have obtained no
knowledge of any Default of Event of Default, or if such accountants shall have
obtained knowledge of any then existing Default or Event of Default they shall
disclose in such statement any such Default or Event of Default; provided that
such accountants shall not be liable to Agent or the Lenders should they fail to
obtain knowledge of any Default or Event of Default. In addition, the REIT
Guarantor shall deliver with such year-end statements the reports described in
Section 8.1(i)-(iv) together with pro forma quarterly financial information for
the REIT Guarantor and its Subsidiaries for the next four (4) calendar quarters,
including pro forma covenant calculations, EBITDA, sources and uses of funds,
capital expenditures, Net Operating Income for the Properties, and other income
and expenses.
Section 8.3 Compliance Certificate.
 
At the time financial statements are required to be furnished pursuant to
Sections 8.1 and 8.2 and within ten (10) Business Days of the Agent's request
with respect to any other fiscal period, a certificate substantially in the form
of Exhibit K (a “Compliance Certificate”) executed by a Responsible Officer of
the REIT Guarantor: (a) setting forth in reasonable detail as at the end of such
quarterly accounting period, calendar year, or other fiscal period, as the case
may be, the calculations required to establish whether or not the Borrower and
the REIT Guarantor are in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14; and (b) stating that no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred, whether it is continuing and the
steps being taken by the Borrower and/or the REIT Guarantor with respect to such
event, condition or failure. With each Compliance Certificate, Borrower shall
also deliver a certificate (an “Unencumbered Asset Certificate”) executed by the
chief financial officer of the REIT Guarantor that: (i) sets forth a list of all
Unencumbered Assets together with a calculation of the Unencumbered Asset Value;
and (ii) certifies that (A) all Unencumbered Assets so listed fully qualify as
such under the applicable criteria for inclusion as Unencumbered Assets, and (B)
all acquisitions, dispositions or other removals of Unencumbered Assets
completed during such quarterly accounting period, calendar year, or other
fiscal period were permitted under this Agreement, and (C) the acquisition cost
or principal balance of any Unencumbered Assets, as applicable, acquired during
such period and any other information that Agent may require to determine the
Unencumbered Asset Value of such Unencumbered Asset, and the Unencumbered Asset
Value of any Unencumbered Assets removed during such period. In addition, with
each such Compliance Certificate, the Borrower shall deliver the following
information: (w) a development schedule of the announced development pipeline,
including for each announced development project, the project name and location,
the square footage to be developed, the expected construction start date, the
expected date of delivery, the expected stabilization date and the total
anticipated cost; (x) a schedule of all outstanding Indebtedness of the Borrower
and its Subsidiaries and the REIT Guarantor and its Subsidiaries, showing for
each component of Indebtedness, the lender, the total commitment, the total
indebtedness outstanding, the interest rate, if fixed, or the applicable margin
over an index, if the interest rate floats, the term, the required amortization
(if any) and the security (if any); (y) a schedule of all interest rate
protection agreements to which the Borrower, the REIT Guarantor or any of their
respective Subsidiaries are a party, showing for each such agreement, the total
dollar amount, the type of agreement (i.e. cap, collar, swap, etc.) and the term
thereof and (z) a copy of all management reports, if any, submitted to the
Borrower or the REIT Guarantor or its management by its independent public
accountants.
Section 8.4 Other Information.
 

53

--------------------------------------------------------------------------------

 

(a)Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Obligor or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;
 
(b)Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the REIT Guarantor, copies of all financial statements, reports
and proxy statements so mailed and promptly upon the issuance thereof copies of
all press releases issued by the Borrower, any other Obligor or any of their
respective Subsidiaries, in each case to the extent not otherwise publicly
available;
 
(c)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of the REIT Guarantor setting forth details as to such occurrence and
the action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;
 
(d)Litigation. To the extent the Borrower, any other Obligor or any of their
respective Subsidiaries is aware of the same, prompt notice of the commencement
of any proceeding or investigation by or before any Governmental Authority and
any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Obligor, any of their respective Subsidiaries or any of
their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $5,000,000, and prompt notice of
the receipt of notice that any United States income tax returns of the Borrower,
any other Obligor, or any of their respective Subsidiaries are being audited;
 
(e)Modification of Governing Documents. A copy of any amendment to a Governing
Document of the Borrower or any other Obligor promptly upon, and in any event
within fifteen (15) Business Days of, the effectiveness thereof;
 
(f)Change of Management or Financial Condition. Prompt notice of any change in
the senior management of the company that manages the properties on behalf of
the Borrower (which, as the date hereof, is deemed to be the following persons:
Leo F. Wells, III, Douglas P. Williams, Randall D. Fretz, Don Henry and Nelson
Mills), any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Borrower, any other Obligor,
or any of their respective Subsidiaries which has had or could reasonably be
expected to have a Material Adverse Effect, or any other event or circumstance
which

54

--------------------------------------------------------------------------------

 

has had or could reasonably be expected to have a Material Adverse Effect;
 
(g)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default (which notice shall state that it is a “notice of default” for the
purposes of Section 11.3 below) or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Borrower, any other Obligor, or any of their
respective Subsidiaries under any (x) Indebtedness (other than Nonrecourse
Indebtedness) of such Person individually or in the aggregate in excess of
$10,000,000 or (y) Nonrecourse Indebtedness of such Person individually or in
the aggregate in excess of $20,000,000, or (z) Material Contract to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound;
 
(h)Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 (or, with respect to any Nonrecourse Indebtedness, $20,000,000)
having been entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries or any of their respective properties or assets;
 
(i)Notice of Violations of Law. Prompt notice if the Borrower, any other
Obligor, or any of their respective Subsidiaries shall receive any notification
from any Governmental Authority alleging a violation of any Applicable Law or
any inquiry which could reasonably be expected to have a Material Adverse
Effect;
 
(j)Material Assets Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower, any other Obligor, or any of
their respective Subsidiaries to any Person other than the Borrower, any other
Obligor, or any of their respective Subsidiaries;
 
(k)Material Contracts. Promptly upon (i) entering into any Material Contract
after the Effective Date, a copy to the Agent of such Material Contract,
together with a copy of all related or ancillary documentation and (ii) the
giving or receipt thereof by the Borrower, any other Obligor, or any of their
respective Subsidiaries notice alleging that any party to any Material Contract
is in default of its obligations thereunder;
 
(l)Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary; and
 
(m)Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects or updated projections of the Borrower, any or
other Obligor or any of their respective Subsidiaries as the Agent or any Lender
may reasonably request.
 
Section 8.5 Additions and Substitutions to and Removals From Unencumbered Assets
 
(a)Additions and Substitutions to Unencumbered Assets.
 
(i)Following the Effective Date, the Borrower may, by written notice to the
Agent, add one or more new Properties as an Unencumbered Asset or substitute one
or more new Properties for one or more Properties (such newly added or
substituted Property, the “Potential Unencumbered Asset(s)”) then included as an
Unencumbered Asset. Any such notice of addition or substitution shall be
delivered to the Agent (which the Agent shall promptly furnish to the Lenders)
and shall include the following items (it being understood that the Agent shall
have no obligation to verify the truth, accuracy or completeness of any
information contained therein):

55

--------------------------------------------------------------------------------

 

(A)an Unencumbered Asset Certificate reflecting such addition or substitution,
together with a statement of: (x) the acquisition cost of such Potential
Unencumbered Asset(s); and (y) the same information that the Borrower would be
required to include in a Compliance Certificate, together with a certification
that, after giving effect to such addition or substitution, the Borrower will be
in compliance with each of the covenants contained in Sections 9.1 through 9.3,
9.6 and 9.14 on a pro-forma basis based upon the most recent financial
statements available under either Section 8.1 or 8.2, together with all
supporting calculations;
 
(B)with respect to any such addition or substitution, an officer's certificate
from the Borrower certifying that such Potential Unencumbered Asset(s) satisfies
all of the requirements set forth in clauses (a) through (i) of the definition
of “Unencumbered Assets”; and
 
(C)with respect to any such substitution, a Minimum Unencumbered Asset
Certificate demonstrating compliance with the Minimum Unencumbered Asset
Requirements immediately following such substitution.
Upon delivery of such information, such addition or substitution shall become
effective.
(b)Removals from Unencumbered Assets.
 
(i)Subject to Section 8.5(c), upon any Unencumbered Asset ceasing to qualify as
an Unencumbered Asset, such Unencumbered Asset shall no longer be included in
the calculation of the Unencumbered Asset Value. Within ten (10) Business Days
after any such disqualification, the Borrower shall deliver to the Agent an
Unencumbered Asset Certificate reflecting such disqualification, together with a
statement of: (i) the identity of the disqualified Unencumbered Asset, and (ii)
the Unencumbered Asset Value attributable to such Unencumbered Asset and (iii)
the certificates required by Section 8.5(b)(iv).
 
(ii)Subject to Section 8.5(c), the Borrower may voluntarily remove any Property
from Unencumbered Assets (including as a result of any financing, sale, transfer
or other disposition of any Unencumbered Asset in accordance with the terms of
the Loan Documents) by delivering to the Agent, no later than ten (10) Business
Days prior to the date on which such removal is to be effected (or, in the event
such removal shall result from the financing, sale, transfer or other
disposition of an Unencumbered Asset, ten (10) Business Days prior to such
proposed sale, transfer or disposition), (x) an Unencumbered Asset Certificate
reflecting such removal, together with a statement (A) that no Default or Event
of Default then exists or would, upon the occurrence of such event or with the
passage of time, result from such removal, (B) of the identity of the
Unencumbered Asset being removed, and (C) the Unencumbered Asset Value
attributable to such Unencumbered Asset and (y) the certificates required by
Section 8.5(b)(iv).
 
(iii)Notwithstanding anything to the contrary in this Agreement, in the event
that a Property (a “Defaulted Property”) included in the calculation of the
Unencumbered Asset Value fails to satisfy the requirements set forth in clause
(e) of the definition of “Unencumbered Asset” as a result of conditions existing
or effecting such Property for any period of time prior to the acquisition
thereof by the Borrower, any other Obligor or any of their respective
Subsidiaries of which the Borrower had no knowledge (any such failure a
“Replacement

56

--------------------------------------------------------------------------------

 

Event”), then, if such Replacement Event results in a Default, the Borrower
shall have thirty (30) days from the earlier of (x) the date the Agent notifies
the Borrower that a Replacement Event has occurred or (y) the date the Borrower
notifies the Agent that a Replacement Event has occurred in which to identify
one or more Potential Unencumbered Asset(s) to cure such Default by replacing
the Defaulted Property as an Unencumbered Asset and delivering to the Agent
those items specified in Sections 8.5(a)(i)(A) - (C) and Section 8.5(b)(iv) with
respect thereto and otherwise satisfy all conditions to such Property being
accepted as an Unencumbered Asset pursuant to this Agreement (the “Replacement
Conditions”).
 
For the avoidance of doubt, in the event the Borrower fails to comply with the
Replacement Conditions within the time periods set forth above, the right of the
Borrower to cure such Default as provided in Section 8.5(b)(iii)(C) shall cease,
and thereupon the Agent and the Lenders shall have any and all rights and
remedies with respect to such Replacement Event as may be available under this
Agreement and the other Loan Documents.
(iv)Simultaneously with the delivery of the items required pursuant to Sections
8.5(b)(i), (ii) and (iii), the Borrower shall deliver to the Agent (A) a pro
forma Compliance Certificate demonstrating, upon giving effect to such removal,
replacement or disqualification, compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14 on a pro forma basis based upon the most
recent financial statements available under Section 8.1 or 8.2, together with
supporting calculations and (B) a Minimum Unencumbered Asset Certificate.
 
(c)Minimum Unencumbered Assets. Subject to this Section 8.5, the Borrower shall
not, and shall not permit any other Obligor or any Subsidiary of the Borrower or
any other Obligor to,
 
(i)sell, transfer, encumber with a Lien or otherwise dispose of any Unencumbered
Asset included in the calculation of the Unencumbered Asset Value; or
 
(ii)remove any Unencumbered Asset from the calculation of the Unencumbered Asset
Value (whether as a result of such Property failing to satisfy the requirements
set forth in the definition thereof or otherwise); or
 
(iii)substitute any Potential Unencumbered Asset(s) for any existing
Unencumbered Asset or Assets;
 
unless, immediately following such sale, transfer, disposition, removal or
substitution (x) there shall be at least eight (8) Unencumbered Assets included
in the calculation of the Unencumbered Asset Value and (y) the Unencumbered
Asset Value would be at least $500,000,000 (the “Minimum Unencumbered Asset
Requirements”). Simultaneously with any such proposed sale, transfer,
disposition removal or substitution, the Borrower shall deliver to the Agent a
certificate (a “Minimum Unencumbered Asset Certificate”) of a Responsible
Officer of the REIT Guarantor certifying compliance with the Minimum
Unencumbered Asset Requirements.
ARTICLE IX. Negative Covenants
 
For so long as this Agreement and the Commitments are in effect and any
Obligations are outstanding, unless the Requisite Lenders (or, if required
pursuant to Section 12.6, all of the Lenders) shall otherwise consent in the
manner set forth in Section 12.6, the REIT Guarantor or the Borrower, as
applicable, shall

57

--------------------------------------------------------------------------------

 

comply with the following covenants:
Section 9.1.1 Financial Covenants.
 
The Borrower shall not permit, on a consolidated basis in accordance with GAAP,
tested as at the end of each fiscal quarter:
(a)the Secured Debt to Total Asset Value Ratio to exceed forty percent (40%);
 
(b)the Fixed Charge Coverage Ratio to be less than 1.75:1.00;
 
(c)the Debt to Total Asset Value Ratio to exceed fifty percent (50%);
 
(d)the Unencumbered Interest Coverage Ratio to be less than 2.0:1.0;
 
(e)the Unencumbered Asset Coverage Ratio to be less than 2.0:1.0;
 
(f)the Secured Recourse Debt to Total Asset Value Ratio to exceed ten percent
(10%);
 
(g)the ratio of (i) Unencumbered Adjusted NOI for the preceding four (4)
consecutive fiscal quarters to (ii) the Unsecured Debt of the Obligors and their
Subsidiaries as of such date of determination to be less than thirteen percent
(13%); and
 
(h)Tangible Net Worth to be less than the sum of (i) $2,830,515,823 and (ii)
seventy percent (70%) of the Gross Cash Proceeds of all Equity Issuances by REIT
Guarantor, Borrower or any other Guarantor consummated after December 31, 2009
(other than Gross Cash Proceeds received contemporaneously with or within ninety
(90) days after the redemption, retirement or repurchase of Equity Interests in
Borrower or REIT Guarantor, subject to the restrictions on purchases or
redemptions in Section 9.6, up to the amount paid by Borrower or REIT Guarantor
in connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that there shall not have been any
increase in Shareholder Equity as a result of any such proceeds).
 
Section 9.2 Indebtedness.
 
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, create, incur, assume, or permit or suffer
to exist, or assume or guarantee, directly or indirectly, contingently or
otherwise, or become or remain liable with respect to any Indebtedness other
than the following:
(a)the Obligations;
 
(b)intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrower and each
Guarantor in respect of such intercompany Indebtedness shall be subordinate to
the Obligations;
 
(c)any other Indebtedness existing, created, incurred or assumed so long as
immediately prior to the existence, creation, incurring or assumption thereof
(other than with respect to any Indebtedness incurred for purposes of prepayment
of other Indebtedness as permitted by the proviso in Section 9.12), and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in

58

--------------------------------------------------------------------------------

 

existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.
 
Section 9.3 Certain Permitted Investments of Obligors, etc.
 
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, make any Investment in or otherwise own
or hold the following items (whether through the Borrower, an Obligor, a
Subsidiary of the Borrower or an Obligor, or their respective Unconsolidated
Affiliates) which would cause the aggregate value of such holdings of the
Borrower, such Subsidiaries and the other Obligors to exceed the percentage of
Total Asset Value set forth below at any time:
(a)Investments in Unimproved Land shall not exceed five percent (5%) of Total
Asset Value;
 
(b)Investments in Mortgage Receivables shall not exceed ten percent (10%) of
Total Asset Value;
 
(c)Investments in Unconsolidated Affiliates shall not exceed twenty percent
(20%) of Total Asset Value;
 
(d)the aggregate Construction Budget for Construction-in-Process shall not
exceed fifteen percent (15%) of Total Asset Value;
 
(e)Investments made in Properties that are not primarily either office or
industrial Properties shall not exceed ten percent (10%) of Total Asset Value;
 
(f)Investments in respect of Equity Interests (other than Equity Interests of
Subsidiaries or Unconsolidated Affiliates) shall not exceed five percent (5%) of
Total Asset Value; and
 
(g)Investments made in properties not located in a State of the United States of
America or the District of Columbia shall not exceed five percent (5%) of Total
Asset Value.
 
Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any other Obligor and their Subsidiaries in the
Investments described in clauses (a) through (g) exceed thirty percent (30%) of
Total Asset Value at any time. For the purposes of this Section 9.3, a Property
shall be considered Construction‑in‑Process until the issuance of a permanent
certificate of occupancy for such Property or phase thereof.
For the purposes of this Section 9.3, the Investment of the Borrower, any other
Obligor or their Subsidiaries in any Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person's pro rata share of
Construction-in-Process of their Unconsolidated Affiliates, plus (ii) such
Person's pro rata share of their Unconsolidated Affiliate's Investment in
Unimproved Land; plus (iii) such Person's pro rata share of any other
Investments valued at the lower of GAAP book value or market value.
Section 9.4 Investments Generally.
 
The Borrower shall not, and shall not permit any other Obligor or any of their
Subsidiaries to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Effective Date, other than the following:
(a)Investments in Subsidiaries and Unconsolidated Affiliates in existence on the
Effective Date and disclosed on Part I of Schedule 6.1(b);

59

--------------------------------------------------------------------------------

 

 
(b)Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately after giving effect to such Investment, no Default or
Event of Default is or would be in existence and (ii) if such Subsidiary is (or
after giving effect to such Investment would become) a Material Subsidiary, the
terms and conditions set forth in Section 7.12 are satisfied;
 
(c)Investments permitted under Section 9.3;
 
(d)Investments in Cash Equivalents;
 
(e)subject to the terms of Section 9.3 and 9.4, Investments in Properties that
are primarily office or industrial Properties; and
 
(f)intercompany Indebtedness among the Borrower, the REIT Guarantor and their
Wholly Owned Subsidiaries, provided that such Indebtedness is permitted by the
terms of Section 9.2.
 
Section 9.5 Liens; Negative Pledges; Other Matters.
 
(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1; provided, however, that nothing
contained in this Section 9.5 shall prohibit the refinancing of Secured Debt of
the Borrower, any other Obligor or any of their respective Subsidiaries in the
event an Event of Default is then in existence so long as such refinancing (i)
is otherwise permitted under this Agreement and (ii) will not create any
additional, or exacerbate any existing, Default or Event of Default.
 
(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) any agreement (A) evidencing Indebtedness which the Borrower or such
Subsidiary or Obligor may create, incur, assume, or permit or suffer to exist
under Section 9.2, (B) which Indebtedness is secured by a Lien permitted to
exist pursuant to this Agreement, and (C) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; or (ii) a Governing Document of a Non-Wholly Owned
Subsidiary which requires consent to, or places limitations on, the imposition
of Liens on such Subsidiary's assets or properties.
 
(c)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction
(other than pursuant to the Loan Documents) of any kind on (i) the ability of
the Borrower, any other Obligor or any Subsidiary of the Borrower or any other
Obligor to: (A) pay dividends or make any other distribution on any of such
Person's capital stock or other equity interests owned by the Borrower, any
other Obligor, or any of their respective Subsidiaries, (B) pay any Indebtedness
owed to the Borrower, any other Obligor, or any of their respective
Subsidiaries, (C) make loans or advances to the Borrower, any other Obligor, or
any of their respective Subsidiaries, or (D) transfer any of its property or
assets to the Borrower, any Obligor, or any of their respective Subsidiaries,
other than any such restrictions described in this subpart (i) which are
contained in (x) agreements evidencing Secured Debt and which relate

60

--------------------------------------------------------------------------------

 

solely to the assets pledged as collateral security for such Secured Debt or (y)
any Governing Document of a Non-Wholly Owned Subsidiary and which relate solely
to such Subsidiary (other than any such Subsidiary that owns, in whole or in
part, any Unencumbered Asset), or (ii) the ability of the Borrower or any other
Obligor to amend this Agreement or pledge the Unencumbered Assets as security
for the Obligations.
 
Section 9.6 Restricted Payments; Stock Repurchases.
 
(a)The Borrower will not make any Restricted Payment to the REIT Guarantor and
the REIT Guarantor will not make any Restricted Payments, except for Net
Dividends paid in the ordinary course consistent with past practice so long as
such Net Dividends made during any calendar quarter, based upon the prior twelve
(12) months from the date of calculation, do not to exceed the greater of
(i) ninety percent (90%) of the Funds From Operations of the REIT Guarantor on a
consolidated basis through the date of any such Restricted Payment; provided
that in no event shall such Restricted Payments exceed one hundred percent
(100%) of Funds from Operations for the two most recently completed fiscal
quarters of the Borrower; or (ii) the minimum amount required in order for the
REIT Guarantor to maintain its status as a REIT, as set forth in a certification
to Agent from the chief financial officer of the REIT Guarantor. Redemption of
Equity Interests of the REIT Guarantor pursuant to the Share Redemption Program
shall be permitted pursuant to Section 9.6(b). Redemption of limited partnership
interests of the Borrower shall be permitted to the extent such redemption is
made with respect to such limited partnership interests issued to a seller in
connection with the purchase by the Borrower, any other Obligor or any of their
respective Subsidiaries of any Property and such redemption is effectuated by
the conversion of such limited partnership interests into common stock of the
REIT Guarantor. If a Default or Event of Default shall have occurred and be
continuing, then neither the Borrower nor the REIT Guarantor shall make any
Restricted Payments to any Person whatsoever without the prior written consent
of the Requisite Lenders other than cash distributions by the Borrower to its
partners (and corresponding distributions by the REIT Guarantor to its
shareholders) in a minimum amount required in order for the REIT Guarantor to
maintain its status as a REIT, as set forth in a certification to Agent from the
chief financial officer of the REIT Guarantor; provided that the Borrower shall
not make any Restricted Payments to any Person whatsoever if a Default or an
Event of Default of the type described in Section 10.1(a), (b), (f) or (g) shall
have occurred and be continuing or would result therefrom.
 
(b)Neither the Borrower nor the REIT Guarantor shall at any time buy back,
redeem, retire or otherwise acquire, directly or indirectly, any shares of its
capital stock, except that the REIT Guarantor may acquire shares of the capital
stock of the REIT Guarantor if (i) such acquisition shall be consummated in
accordance with the terms and conditions of its Share Redemption Program,
(ii) the aggregate amount of redemptions by the REIT Guarantor in any calendar
year shall not exceed the amount permitted to be redeemed in any calendar year
under the Share Redemption Program as in effect on the Effective Date, and (iii)
no Default or Event of Default has occurred and is continuing or would occur
after giving effect thereto.
 
 
Section 9.7 Merger, Consolidation, Sales of Assets and Other Arrangements.
 
(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to: (i) enter into any transaction
of merger, consolidation, reorganization or other business combination;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired, or discontinue or eliminate any business line or segment (any such
event described in clause (iii), a “Sale”); provided, however, that a Person may
merge with the Borrower or any of its Subsidiaries, so long as (i) such Person
was organized under the laws of the United States of America or one of its
states; (ii) if such merger involves the Borrower,

61

--------------------------------------------------------------------------------

 

the Borrower is the survivor of such merger; (iii) if such merger involves a
Subsidiary of the Borrower that is a Guarantor, subject to Section 9.7(b)(ii),
such Subsidiary is the survivor of such merger; (iv) immediately prior to such
merger, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence; (v) the Borrower shall have
given the Agent and the Lenders at least ten (10) Business Days' prior written
notice of such merger (except that such prior notice shall not be required in
the case of the merger of a Subsidiary of the Borrower with and into the
Borrower); (vi) such merger is completed as a result of negotiations with the
approval of the board of directors or similar body of such Person and is not a
so called “hostile takeover”; (vii) following such merger, the Borrower and its
Subsidiaries will continue to be engaged solely in the business of the
ownership, development, management and investment in real estate; and (viii)
such merger, together with all other mergers permitted by this Section 9.7 and
consummated in the same fiscal year as such merger, shall not increase the Total
Asset Value by more than twenty-five percent (25%) of the Total Asset Value as
of the end of the previous fiscal year.
 
(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to, sell, dispose of or transfer any
Property or other assets if a Default or an Event of Default has occurred and is
continuing, or would occur as a result of such transaction.
 
Section 9.8 Fiscal Year.
 
Neither the Borrower nor the REIT Guarantor shall change its fiscal year from
that in effect as of the Effective Date without the Agent's prior written
consent.
Section 9.9 Modifications to Certain Agreements.
 
(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of the Borrower or any other Obligor to, enter into any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect without the Agent's prior written consent.
 
(b)The Borrower shall not enter into any material amendment or other
modification to the Share Redemption Program without the Agent's prior written
consent.
 
Section 9.10 Transactions with Affiliates.
 
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of the Borrower), except (i) transactions in the ordinary course of
and pursuant to the reasonable requirements of the business of such Person and
upon fair and reasonable terms which are no less favorable to such Person than
would be obtained in a comparable arm's length transaction with a Person that is
not an Affiliate and (ii) transactions in connection with (A) the Advisory
Agreement, dated as of August 1, 2009, between Wells Real Estate Investment
Trust II, Inc. and Wells Capital, Inc.,  (B) the Master Property Management,
Leasing and Construction Management Agreement, dated as of October 22, 2004,
between the Borrower, the REIT Guarantor and Wells Management Company, Inc., as
amended by Amendment No. 1 to the Master Property Management, Leasing and
Construction Management Agreement dated April 1, 2007, and (C) the Master
Property Management, Leasing and Construction Management Agreement, dated as of
April 1, 2007, between the Borrower, the REIT Guarantor and Wells Real Estate
Advisory Services, Inc., as amended by Amendment No. 1 to the Master Property
Management, Leasing and Construction Management Agreement dated December 31,
2008, and renewals thereof on substantially similar terms and conditions.
Section 9.11 ERISA Exemptions.

62

--------------------------------------------------------------------------------

 

 
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.
Section 9.12 Restriction on Prepayment of Indebtedness.
 
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to, make or pay, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any of its
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any of its Indebtedness, or any other payment (including any payment under
any Derivatives Contract) that has a substantially similar effect to any of the
foregoing, except:
 
(i)payment of regularly scheduled or required interest and principal payments
as, in the form of payment and when due in respect of any Indebtedness, other
than payments in respect of any subordinated Indebtedness prohibited by the
subordination provisions thereof;
 
(ii)refinancings, refundings, renewals, modifications or exchanges of
Indebtedness (“Refinancing Debt”) so long as (A) the principal amount of the
Refinancing Debt does not exceed the principal amount of the Indebtedness being
refinanced, refunded, renewed, modified or exchanged unless (i) such excess is
applied to customary fees, commissions, costs and other expenses incurred in
connection therewith or to fund reserves required in connection therewith, or
(ii) the portion of such excess received by the Borrower or any Wholly Owned
Subsidiary is applied to make a mandatory prepayment in accordance with Section
2.7(b)(iii) above and (B) the Refinancing Debt has a maturity date equal to or
later than the maturity date of, and has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of, the
Indebtedness being refinanced, refunded, renewed, modified or exchanged;
 
(iii)the conversion of any Indebtedness to Equity Interests (other than
Mandatory Redeemable Stock) of the Borrower or the REIT Guarantor; and
 
(iv)repayments of principal under the Revolving Credit Facility.
 
Section 9.13 Modifications to Governing Documents.
 
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of the Borrower or any other Obligor to enter into any amendment or modification
of any Governing Document of the Borrower, such Subsidiary, or such Obligor
which would have a Material Adverse Effect without the Agent's prior written
consent.
Section 9.14 Occupancy of Unencumbered Assets.
 
The Unencumbered Assets that are Properties (excluding those Unencumbered Assets
which are Development Properties) shall consist solely of Properties which have
an aggregate occupancy level for the preceding calendar quarter of tenants in
possession and paying rent (not more than sixty (60) days past due),

63

--------------------------------------------------------------------------------

 

or subject to free rent for periods of ninety (90) days or less, and which are
not otherwise in default in any material manner under their respective leases,
of at least eighty-five percent (85%) of the aggregate rentable area within such
Unencumbered Assets. In the event of a breach or violation of this Section 9.14,
such breach or violation shall not be an Event of Default so long as the
Borrower immediately notifies the Agent thereof and, within thirty (30) days of
receipt of such notice by the Agent (subject to extension for up to an
additional thirty (30) days by the Agent in its sole and absolute discretion),
the Borrower adds, substitutes or removes one or more Properties as an
Unencumbered Asset as contemplated by Section 8.5 such that immediately
following such addition, substitution or removal, the occupancy level required
by this Section 9.14 is satisfied.
ARTICLE X. Default
 
Section 10.1 Events of Default.
 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment of Principal. The Borrower shall fail to pay when due
(whether at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans.
 
(b)Default in Payment of Interest and Other Obligations. The Borrower shall fail
to pay when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Obligor shall fail to pay when due any payment Obligation
owing by such other Obligor under any Loan Document to which it is a party, and
such failure shall continue for a period of three (3) Business Days from the
date such payment was due.
 
(c)Default in Performance. (i) The Borrower shall fail to perform or observe any
term, covenant, condition or agreement contained in Section 7.1 (with respect to
the existence of the REIT Guarantor and the Borrower), 7.8, 7.12, 7.13, 8.3 or
8.5 or in Article IX, or (ii) the Borrower or any other Obligor shall fail to
perform or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and such failure under this Section 10.1(c)(ii) shall
continue for a period of thirty (30) days after the date upon which the Borrower
has received written notice of such failure from the Agent.
 
(d)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of the Borrower or any other Obligor under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of the Borrower or any other Obligor to the Agent or any
Lender, shall at any time prove to have been incorrect or misleading (and
without regard to any qualifications limiting such representations to knowledge
or belief), in light of the circumstances in which made or deemed made, in any
material respect (or, in the case of any representation, warranty or statement
qualified by materiality, in any respect) when furnished or made or deemed made.
 
(e)Indebtedness Cross-Default.
 
(i)The Borrower, any other Obligor, or any of their respective Subsidiaries
shall fail to pay when due and payable, the principal of, or interest on, (x)
any Indebtedness (including the Revolving Credit Facility) or obligations under
Derivative Contracts (other than (A) the Obligations and (B) Nonrecourse
Indebtedness) having an aggregate outstanding

64

--------------------------------------------------------------------------------

 

principal amount (or, in the case of any Derivatives Contract, the marked to
market value of such Derivative Contract if the Borrower is out of the money)
greater than or equal to $10,000,000 or (y) any Nonrecourse Indebtedness having
an aggregate outstanding principal amount greater than or equal to $20,000,000
(all such Indebtedness or obligations under Derivative Contracts being “Material
Indebtedness”); or
 
(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof (which for the
purposes hereof shall include any termination event or other event resulting in
the settling of payments due under a Derivative Contract); or
 
(iii)Any other event shall have occurred and be continuing which would permit
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity (which for the purposes
hereof shall include any termination event or other event resulting in the
settling of payments due under a Derivative Contract).
 
(f)Voluntary Bankruptcy Proceeding. The Borrower, any other Obligor, or any of
their respective Subsidiaries shall: (i) commence a voluntary case under the
Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing; provided, however, that the events
described in this Section 10.1(f) as to any Subsidiary of any Obligor that is
not also an Obligor shall not constitute an Event of Default unless more than
$10,000,000 of the Total Asset Value is attributable to (x) such Subsidiary(ies)
and (y) any Subsidiary(ies) which is/are the subject of an Event of Default
under Section 10.1(g).
 
(g)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Borrower, any other Obligor or any of their respective
Subsidiaries in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of sixty (60) consecutive calendar days, or
an order granting the remedy or other relief requested in such case or
proceeding against such Person (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered; provided, however, that the events described in this Section 10.1(g)
as to any Subsidiary of any Obligor that is not also an Obligor shall not
constitute an Event of Default unless more than $10,000,000 of the Total Asset
Value is attributable to (x) such Subsidiary(ies)

65

--------------------------------------------------------------------------------

 

and (y) any Subsidiary(ies) which is/are the subject of an Event of Default
under Section 10.1(f).
 
(h)Litigation; Enforceability. The Borrower or any other Obligor shall disavow,
revoke or terminate (or attempt to terminate) any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of this Agreement, any Note or any other Loan Document or this Agreement, any
Note, the Guaranty or any other Loan Document shall cease to be in full force
and effect (except as a result of the express terms thereof).
 
(i)Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any other Obligor, or any of their
respective Subsidiaries by any court or other tribunal and (i) such judgment or
order shall continue for a period of thirty (30) days without being paid, stayed
or dismissed through appropriate appellate proceedings, and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against the Borrower, such other
Obligor or such Subsidiary, $10,000,000 (or, in the case of any judgment or
order with respect to any Nonrecourse Indebtedness, which judgment or order is
issued solely to permit the holder(s) of such Indebtedness to foreclose on any
collateral securing the same, $20,000,000), or (B) in the case of an injunction
or other non-monetary judgment, such judgment could reasonably be expected to
have a Material Adverse Effect.
 
(j)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of the Borrower, any other Obligor, or any of
their respective Subsidiaries which exceeds, individually or together with all
other such warrants, writs, executions and processes for the Borrower, such
Obligor or such Subsidiary, $10,000,000 (or, in the case of any warrant, writ of
attachment, execution or similar process with respect to any Nonrecourse
Indebtedness, which warrant, writ of attachment, execution or process is issued
solely to permit the holder(s) of such Indebtedness to foreclose on any
collateral securing the same, $20,000,000), and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of
thirty (30) days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Obligor.
 
(k)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $5,000,000 which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $5,000,000.
 
(l)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents or under the Revolving Loan Facility.
 

66

--------------------------------------------------------------------------------

 

(m)Change of Control. A Change of Control shall occur.
 
(n)Federal Tax Lien. A federal tax lien shall be filed against the Borrower, any
Obligor, or any of their respective Subsidiaries under Section 6323 of the
Internal Revenue Code or a lien of the PBGC shall be filed against the Borrower,
any other Obligor, or any of their respective Subsidiaries under Section 4068 of
ERISA and in either case such lien shall remain undischarged (or otherwise
unsatisfied) for a period of twenty-five (25) days after the date of filing.
 
Section 10.2 Remedies Upon Event of Default.
 
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facilities.
 
(i)Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(f) or 10.1(g) with respect to the Borrower, (A)(i) the principal
of, and all accrued interest on, the Loans and the Notes at the time
outstanding, and (ii) all of the other Obligations of the Borrower, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable by the Borrower without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower and (B) all of the Commitments and the
obligation of the Lenders to make Loans, shall all immediately and automatically
terminate.
 
(ii)Optional. If any other Event of Default shall have occurred and be
continuing, the Agent shall, at the direction of the Requisite Lenders:
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, and (2) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents, to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by the Borrower, and (B) terminate the Commitments and the
obligation of the Lenders to make Loans hereunder.
 
(b)Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.
 
(c)Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.
 
(d)Appointment of Receiver. To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower, the other Obligors and their respective
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower, the other Obligors and their respective Subsidiaries
and to exercise such power as the court shall confer upon such receiver.
 
Section 10.3 Allocation of Proceeds.
 

67

--------------------------------------------------------------------------------

 

If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:
(a)amounts due to the Agent and the Lenders in respect of fees and expenses due
under Sections 3.6 and 12.2;
 
(b)[Reserved];
 
(c)payments of interest on the Loan, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans (first to Base Rate Loans and then to LIBOR Rate Loans);
 
(d)payments of principal of the Loan, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans (first to Base Rate Loans and then to LIBOR Rate Loans);
 
(e)amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9;
 
(f)payments of all other amounts due and owing by the Borrower under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders and
Agent; and
 
(g)any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.
 
Section 10.4 [Reserved].
 
Section 10.5 Performance by Agent.
 
If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post‑Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.
Section 10.6 Rights Cumulative.
 
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.
ARTICLE XI. The Agent

68

--------------------------------------------------------------------------------

 

 
Section 11.1 Authorization and Action.
 
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender's behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein (including the use of the term
“Agent”) shall be construed to deem the Agent a trustee or fiduciary for any
Lender nor to impose on the Agent duties or obligations other than those
expressly provided for herein. At the request of a Lender, the Agent will
forward to such Lender copies or, where appropriate, originals of the documents
delivered to the Agent pursuant to this Agreement or the other Loan Documents.
The Agent will also furnish to any Lender, upon the request of such Lender, a
copy of any certificate or notice furnished to the Agent by the Borrower, any
Obligor or any other Affiliate of the Borrower or any Obligor, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders have so directed the Agent
to exercise such right or remedy. The Borrower may rely on written amendments or
waivers executed by Agent or acts taken by Agent as being authorized by the
Lenders or the Requisite Lenders, as applicable, to the extent Agent does not
advise Borrower that it has not obtained such authorization from the Lenders or
the Requisite Lenders, as applicable.
Section 11.2 Agent's Reliance, Etc.
 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Obligor), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any

69

--------------------------------------------------------------------------------

 

other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons or
inspect the property, books or records of the Borrower or any other Person;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Agent on behalf of the Lenders in any such collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties.
Section 11.3 Notice of Defaults.
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of the
Lenders, unless the Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing with reasonable specificity such Default
or Event of Default and stating that such notice is a “notice of default.” If
any Lender (excluding the Lender which is also serving as the Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the Agent
such a “notice of default.” Further, if the Agent receives such a “notice of
default”, the Agent shall give prompt notice thereof to the Lenders.
Section 11.4 JPMorgan Chase Bank, N.A. as Lender.
 
JPMCB, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMCB in each case in its individual
capacity. JPMCB and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Borrower, any other Obligor or any other affiliate thereof
as if it were any other bank and without any duty to account therefor to the
other Lenders. Further, the Agent and any affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the other Lenders.
Section 11.5 Approvals of Lenders.
 
All communications from the Agent to any Lender requesting such Lender's
determination, consent, approval or disapproval, including amendments, waivers
and consents under Section 12.6, (a) shall be given in the form of a written
notice to such Lender, (b) shall be accompanied by a description of the matter
or issue as to which such determination, approval, consent or disapproval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, (c) shall include, if reasonably requested by such Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided to the Agent by the Borrower in
respect of the matter or issue to be resolved, and (d) shall include the Agent's
recommended course of action or determination in respect thereof. Each Lender
shall reply promptly, but in any event within twenty (20) Business Days (or such
lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement and except with respect to items requiring the unanimous consent
or approval of the Lenders under Section 12.6, unless a Lender shall give
written notice to the Agent that it specifically objects to the recommendation
or determination of the Agent (together with a written explanation of the
reasons behind

70

--------------------------------------------------------------------------------

 

such objection) within the applicable time period for reply, such Lender shall
be deemed to have conclusively approved of or consented to such recommendation
or determination.
Section 11.6 Lender Credit Decision, Etc.
 
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Obligor, any of
their respective Subsidiaries or any other Person to such Lender and that no act
by the Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any such representation or warranty by
the Agent to any Lender. Each Lender acknowledges that it has, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the other Obligors, and their
respective Subsidiaries, or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the Obligors, their respective Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Obligor, any of their respective
Subsidiaries or any other Affiliate thereof which may come into possession of
the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each Lender acknowledges that the Agent's
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.
Section 11.7 Indemnification of Agent.
 
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender's respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent's gross negligence or willful misconduct or if
the Agent fails to follow the written direction of the Requisite Lenders unless
such failure is pursuant to the reasonable advice of counsel of which the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding provision, each Lender agrees to reimburse the
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent's own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution,

71

--------------------------------------------------------------------------------

 

administration or enforcement of, or legal advice with respect to the rights or
responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the Agent
and/or the Lenders, and any claim or suit brought against the Agent and/or the
Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Agent notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 11.8 Successor Agent.
 
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents by the Requisite Lenders (other than the
Lender then acting as Agent) as a result of (i) its gross negligence or willful
misconduct or (ii) it being a Defaulting Lender or meeting the criteria of a
Defaulting Lender. Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Agent, in the case of the removal of the
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $5,000,000,000, which appointment shall, provided no Default or Event
of Default shall have occurred and be continuing, be subject to the Borrower's
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
(and its affiliates) holding at least ten percent (10%) of the Total Commitments
(calculated at the time Agent gives notice of its resignation) as a successor
Agent). If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within thirty (30) days after the resigning Agent's giving of notice of
resignation or the Lenders' removal of the resigning Agent, then the resigning
or removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be a commercial bank having total combined assets of at least $5,000,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under the Loan
Documents as Agent. After any Agent's resignation or removal hereunder as Agent,
the provisions of this Article XI shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.
Section 11.9 Titled Agents.
 
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligations hereunder, including, without limitation, for
servicing enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The title of “Lead Arranger and Bookrunner” is
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Agent, the Borrower or any Lender and the use of such titles does
not impose on the Titled Agents any duties or obligations greater than those of
any other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

72

--------------------------------------------------------------------------------

 

Section 11.10 Other Loans by Lenders to Obligors.
 
The Lenders agree that one or more of them may now or hereafter have other loans
to and derivative contracts and/or business arrangements with one or more of the
Obligors which are not subject to this Agreement. The Lenders agree that the
Lender(s) which may have such other loan(s) to the Obligors may collect payments
on such loan(s) and may secure such loan(s) (so long as such loan does not
itself expressly violate this Agreement). Further, the Lenders agree that the
Lender(s) which may have such other loan(s) to the Obligors shall have no
obligation to attempt to collect payments under the Loans in preference and
priority over the collection and/or enforcement of such other loan(s).
ARTICLE XII. Miscellaneous
Section 12.1 Notices.
 
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered by hand or by
nationally-recognized overnight courier as follows:
If to the Borrower:
Wells Operating Partnership II, L.P.
6200 The Corners Parkway
Norcross, Georgia 30092-3365
Attention: Douglas P. Williams
Telecopy Number:    (770) 243-8124
Telephone Number:    (770) 449-7800
With a copy to:
DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601
Attention: James M. Phipps
Telecopy Number:    (312) 251-5735
Telephone Number:    (312) 368-4088
If to the Agent:
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention: Loan and Agency Services Group
Telephone Number:    (713) 750-2892
With a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Attention: Kimberly Turner
Telecopy Number:    (212) 270-2157
Telephone Number:    (212) 622-8177

73

--------------------------------------------------------------------------------

 

And with a copy to:
Bingham McCutchen LLP
One Federal Street
Boston, Massachusetts 02110-1726
Attention: Stephen M. Miklus
Telecopy Number:    (617) 428-6387
Telephone Number:    (617) 951-8364
 
If to a Lender:
To such Lender's address or telecopy number, as applicable, set forth on its
signature page hereto (or, if not set forth thereon, as specified in its
Administrative Questionnaire provided to the Agent)or in the applicable
Assignment and Acceptance Agreement.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.
Section 12.2 Expenses.
 
The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, administration and interpretation of, and any amendment,
supplement or modification to, or waiver of, any of the Loan Documents
(including due diligence expenses and travel expenses relating to closing), and
the consummation of the transactions contemplated thereby, including the
reasonable fees and disbursements and other charges of counsel to the Agent
(such expenses to include ongoing charges for Intralinks, SyndTrak Online or any
similar system), (b) to pay or reimburse JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities, Inc. or their reasonable out-of-pocket costs and expenses
incurred in connection with the syndication of the Loans by JPMorgan Chase Bank,
N.A. and J.P. Morgan Securities, Inc., (c) to pay or reimburse the Agent and the
Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees, disbursements and other charges of their respective counsel
(including the allocated fees and expenses of in-house counsel) and any payments
in indemnification or otherwise payable by the Lenders to the Agent pursuant to
the Loan Documents, (d) to pay, and indemnify and hold harmless the Agent and
the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document, and (e) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and

74

--------------------------------------------------------------------------------

 

the Lenders for all their costs and expenses incurred in connection with any
bankruptcy or other proceeding of the type described in Sections 10.1(f) or
10.1(g), including the reasonable fees and disbursements of counsel to the Agent
and any Lender, whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to
be paid by it pursuant to this Section, the Agent and/or the Lenders may pay
such amounts on behalf of the Borrower and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.
Section 12.3 Setoff.
 
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent
and each Lender and Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender and Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or Participant
or any affiliate of the Agent or such Lender or Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2, and although such obligations shall be
contingent or unmatured. Promptly following any such set-off the Agent shall
notify the Borrower thereof and of the application of such set-off, provided
that the failure to give such notice shall not invalidate such set-off. The
foregoing shall not apply to any account governed by a written agreement
containing express waivers by the Agent or any Lender with respect to rights of
setoff.
Section 12.4 Governing Law; Litigation; Jurisdiction; Other Matters; Waivers.
 
(a)THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (OTHER
THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO THE SUBSTANTIVE LAWS
OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING THE PRECEDING CHOICE OF
LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN ACCORDANCE WITH, AND
ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK.
 
(b)WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTES OR
THE OTHER LOAN DOCUMENTS WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN
ACTION OR PROCEEDING

75

--------------------------------------------------------------------------------

 

WITH RESPECT HERETO IN ANY OTHER JURISDICTION. WITHOUT IN ANY WAY LIMITING THE
PRECEDING CONSENTS TO JURISDICTION AND VENUE, THE PARTIES AGREE TO SUBMIT TO THE
JURISDICTION OF SUCH NEW YORK COURTS IN ACCORDANCE WITH SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK OR ANY CORRESPONDING OR
SUCCEEDING PROVISIONS THEREOF.
 
(c)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
Section 12.5 Successors and Assigns.
 
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.
 
(b)Any Lender may make, carry or transfer Loans at, to or for the account of any
of its branch offices or the office of an affiliate of such Lender except to the
extent such transfer would result in increased costs to the Borrower.
 
(c)Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, (i) any such
participating interest must be for a constant and not a varying percentage
interest, (ii) no Lender may grant a participating interest in the aggregate
outstanding principal balance of the Loan held by it, in an amount less than
$5,000,000 and (iii) after giving effect to any such participation by a Lender,
the amount of the aggregate outstanding principal balance of the Loan held by
it, in which it has not granted any participating interests must be equal to
$5,000,000 and integral multiples of $1,000,000 in excess thereof. No
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender's Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release all or
substantially all of the Guarantors (except as otherwise permitted under
Section 7.12(b)). An assignment or other transfer which is not permitted by
Section 12.5(d) or (e) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (c). The selling Lender shall notify the Agent and the
Borrower of the sale of any participation hereunder and, if requested by the
Agent, certify to the Agent that such participation is permitted hereunder.
 
(d)JPMCB or any other Lender may with the prior written consent of the Agent
(which consent

76

--------------------------------------------------------------------------------

 

shall not be unreasonably withheld or delayed), assign to one or more Eligible
Assignees (each an “Assignee”) all or a portion of its rights and obligations
under this Agreement and the Loan; provided, however, (i) no such consent by the
Agent shall be required in the case of any assignment to another Lender or any
affiliate of such Lender or of another Lender unless such Lender is a Defaulting
Lender; (ii) any partial assignment shall be in an amount at least equal to
$5,000,000 and integral multiples of $1,000,000 in excess thereof and after
giving effect to such partial assignment the assigning Lender retains a portion
of the Loan having an aggregate outstanding principal balance, of at least
$5,000,000 and integral multiples of $1,000,000 in excess thereof (provided,
however, the conditions set forth in this subsection (ii) shall not apply to any
full assignment by any Lender of its Loan); and (iii) each such assignment shall
be effected by means of an Assignment and Acceptance Agreement. Upon execution
and delivery of such instrument and payment by such Assignee to JPMCB or any
other Lender of an amount equal to the purchase price agreed between JPMCB or
such Lender and such Assignee, such Assignee shall be deemed to be a Lender
party to this Agreement as of the effective date of the Assignment and
Acceptance Agreement and shall have all the rights and obligations of a Lender
with a Commitment as set forth in such Assignment and Acceptance Agreement, and
JPMCB or such Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this
subsection (d), JPMCB or such Lender, the Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and JPMCB,
as appropriate, and any other documents reasonably required by a Lender in
connection with such assignment shall be executed by the Borrower.
 
(e)The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrower notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Acceptance Agreement shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in Section 12.5(d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.
 
(f)In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.
 
(g)A Lender may furnish any information concerning the Borrower, any other
Obligor or any of their respective Subsidiaries or Affiliates in the possession
of such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.
 
(h)Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Obligor or any of their respective Affiliates or
Subsidiaries.
 
(i)Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it

77

--------------------------------------------------------------------------------

 

will not make any assignment hereunder in any manner or under any circumstances
that would require registration or qualification of, or filings in respect of,
any Loan or Note under the Securities Act or any other securities laws of the
United States of America or of any other jurisdiction.
 
Section 12.6 Amendments.
 
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Obligor or any of their respective Subsidiaries of any
terms of this Agreement or such other Loan Document or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of the Borrower). Notwithstanding the
foregoing, no amendment, waiver or consent shall do any of the following:
(i) increase the Commitments (or any component thereof) of any of Lenders
without the written consent of each Lender affected thereby; (ii) reduce the
principal of, or interest rates that have accrued or that will be charged on the
outstanding principal amount of, any Loans or Fees or other Obligations without
the written consent of each Lender affected thereby; (iii) reduce the amount of
any Fees payable hereunder without the written consent of each Lender affected
thereby; (iv) postpone any date fixed for any payment of any principal of, or
interest on, any Loans or any other Obligations; (v) (A) change the Commitment
Percentages (or any component thereof) (except as a result of any increase or
decrease in the aggregate amount of the Commitments contemplated by Section 4.5
or as a result of any reallocation contemplated by Section 3.11) without the
written consent of each Lender affected thereby or (B) amend or otherwise modify
the provisions of Section 3.2(a) without the written consent of each Lender
affected thereby; (vi)  modify the definition of the term “Requisite Lenders”,
modify in any other manner the number or percentage of the Lenders (including
all of the Lenders) required to make any determinations or waive any rights
hereunder or to modify any provision hereof, including without limitation, any
modification of this Section if such modification would have such effect without
the written consent of each Lender; or (vii) release any Guarantor from its
obligations under the Guaranty (except as otherwise permitted under
Section 7.12(b)) without the written consent of each Lender. Further, no
amendment, waiver or consent unless in writing and signed by the Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Agent under this Agreement or any of the other Loan
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of the Agent or any Lender in exercising any right shall operate as a waiver
thereof or otherwise be prejudicial thereto. Except as otherwise explicitly
provided for herein or in any other Loan Document, no notice to or demand upon
the Borrower shall entitle the Borrower to any other or further notice or demand
in similar or other circumstances.
Section 12.7 Nonliability of Agent and Lenders.
 
The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
other Obligor or any of their respective Subsidiaries. Neither the Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower's business
or operations.
Section 12.8 Confidentiality.

78

--------------------------------------------------------------------------------

 

 
(a)Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; provided that the
source of such information was not known by the Agent or any Lender to be bound
by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
Section 12.9 Indemnification.
 
(a)Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Agent, any affiliate of the Agent and each of the Lenders and their respective
directors, officers, shareholders, agents, employees and counsel (each referred
to herein as an “Indemnified Party”) from and against any and all losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature

79

--------------------------------------------------------------------------------

 

(including, without limitation, amounts paid in settlement, court costs and the
reasonable fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12 or 4.1 or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans;
(iv) the Agent's or any Lender's entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower,
the other Obligors, or their respective Subsidiaries; (vii) the fact that the
Agent and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower, the other Obligors and their respective Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; or (ix) any
violation or non-compliance by the Borrower, any other Obligor, or any of their
respective Subsidiaries of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower, the Obligors or their respective
Subsidiaries (or their respective properties) (or the Agent and/or the Lenders
as successors to the Borrower, any other Obligor or their respective
Subsidiaries) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party (x) for any acts or omissions of such Indemnified Party that constitute
gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction after the expiration of all applicable appeal periods or
(y) in connection with any losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses arising out of any action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
brought by any Indemnified Party against any other Indemnified Party in
connection with, arising out of, or by reason of this Agreement or any other
Loan Document or the transactions contemplated thereby or the making of any
Loans hereunder. In addition, the foregoing indemnification in favor of any
director, officer, shareholder, agent, employee or counsel of the Agent, any
affiliate of the Agent or any Lender shall be solely in their respective
capacities as such director, officer, shareholder, agent, employee, or counsel.
Borrower shall not be liable for payment of any settlement of any Indemnity
Proceeding effected without Borrower's written consent, but if the same is
settled with such consent, Borrower agrees that such settlement is covered by
the foregoing indemnity.
 
(b)The Borrower's indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all reasonable costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower, any other Obligor, or any of their respective Subsidiaries, any
shareholder, partner or other equity holder of the Borrower, any other Obligor
or any of their respective Subsidiaries (whether such shareholder(s) or such
other Persons are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of such Person), any account debtor of the
Borrower, any other Obligor, or any of their respective Subsidiaries or by any
Governmental Authority.

80

--------------------------------------------------------------------------------

 

 
(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against Borrower and/or an
Obligor or any of their respective Subsidiaries.
 
(d)All out-of-pocket fees and expenses of, and all amounts paid to third‑persons
by, an Indemnified Party with respect to an Indemnified Proceeding shall be
advanced by the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.
 
(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnified Proceeding
covered by this Section and, as provided above, all reasonable costs and
expenses incurred by such Indemnified Party shall be reimbursed by the Borrower.
No action taken by legal counsel chosen by an Indemnified Party in investigating
or defending against any such Indemnified Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party.
 
(f)If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
 
(g)The Borrower's obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any other of
their obligations set forth in this Agreement or any other Loan Document to
which it is a party.
 
Section 12.10 Termination; Survival.
 
At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2 and 12.9 and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 12.4, shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.
Section 12.11 Severability of Provisions.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12 [Intentionally Omitted].

81

--------------------------------------------------------------------------------

 

 
Section 12.13 Counterparts.
 
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument. Except as provided in Section 5.1, this Agreement
shall become effective when it shall have been executed by the Agent and when
the Agent shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 12.14 Obligations with Respect to Obligors and Subsidiaries.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Obligors and the Subsidiaries of the Borrower and the other
Obligors as specified herein shall be absolute and not subject to any defense
the Borrower may have that the Borrower does not control such Obligors or
Subsidiaries.
Section 12.15 Limitation of Liability.
Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent's or any Lender's
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.16 Entire Agreement.
 
This Agreement, the Notes, and the other Loan Documents referred to herein and
any separate letter agreements with respect to fees embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.
Section 12.17 Construction.
 
The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.
Section 12.18 Time of the Essence.
 
Time is of the essence with respect to each and every covenant, agreement and
obligation of the

82

--------------------------------------------------------------------------------

 

Borrower under this Agreement and the other Loan Documents.
Section 12.19 Patriot Act.
 
Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
and the Guarantors that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each of the Guarantors, which information includes the name and
address of the Borrowers and each of the Guarantors and other information that
will allow such Lender or the Agent, as applicable, to identify the Borrower and
each of the Guarantors Loan Party in accordance with the Patriot Act.
 
 
 
 
 
 
    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

83

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed under seal by their authorized officers all as of the day and year
first above written.
 
BORROWER:
WELLS OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership
By:    Wells Real Estate Investment Trust II, Inc., its General Partner
By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Bridge Credit Agreement]

--------------------------------------------------------------------------------

 

 
 
 
JPMORGAN CHASE BANK, N.A. AS AGENT AND LENDER
 
By: /s/ Kimberly L. Turner
Name: Kimberly L. Turner
Title: Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Bridge Credit Agreement]